EXHIBIT 10.21

 

[Execution Copy]

 

STATE OF LOUISIANA

 

PARISH OF CALCASIEU

 

STOCK PURCHASE AGREEMENT

 

BE IT KNOWN, that before the undersigned Notaries Public in the States of
Louisiana and Florida and in the presence of the undersigned competent
witnesses, personally came and appeared:

 

ROGER L. MILLER and YVONNE LEGER MILLER, husband and wife, residents of the
State of Louisiana (collectively, “MILLER”), domiciled in the Parish of
Calcasieu and whose mailing address is declared to be 6128 White Oak Drive, Lake
Charles, Louisiana 70615;

 

ROBERT E. CHRISTMAN and LOUISE C. CHRISTMAN, husband and wife, residents of the
State of Louisiana (collectively, “CHRISTMAN”), domiciled in the Parish of
Calcasieu and whose mailing address is declared to be 809 Henrietta Lane, Lake
Charles, Louisiana 70605;

 

(MILLER and CHRISTMAN are sometimes referred to collectively as  “Sellers” and
each is sometimes individually referred to as a “Seller”); and

 

JALOU II, INC.,  a Louisiana corporation (“Purchaser”), domiciled and having a
place of business in the Parish of St. Martin, State of Louisiana and whose
mailing address is declared to be 1869 Mills Highway, Breaux Bridge, Louisiana
70517, herein represented by its duly authorized agent Jeffrey P. Jacobs,

 

each of whom did execute this Agreement on December 12, 2005 (the “Agreement
Date”).

 

WITNESSETH:

 

WHEREAS, the Purchaser desires to acquire all of the issued and outstanding
shares of stock of Fuel Stop 36, Inc., a Louisiana corporation (“Company”);

 

WHEREAS, the Company owns the assets and operations of a truck stop located at
108 N. Highway 397, Lake Charles, Calcasieu, Louisiana 70616 (the “Truck Stop”);

 

WHEREAS, the Truck Stop provides, inter alia, retail motor and diesel fuels,
convenience store and restaurant operations for sale to or use by the general
public as well as video draw poker devices for play by the general public;

 

WHEREAS, the Tract B-2 Sellers own the Tract B-2 (as hereinafter defined);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Sellers own all of the issued and outstanding shares of the Company’s
stock and are willing to sell those shares to Purchaser on the terms and
conditions set forth herein; and

 

WHEREAS, the Tract B-2 Sellers are willing to sell Tract B-2 to the Purchaser
for the Tract B-2 Purchase Price.

 

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and other good and valuable consideration set forth herein, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 


ARTICLE I

 

DEFINITIONS

 


1.1           “AGREEMENT” SHALL MEAN THIS STOCK PURCHASE AGREEMENT.


 


1.2           “AFFILIATE” OF ANY PARTICULAR PERSON MEANS ANY OTHER PERSON
DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH
SUCH PARTICULAR PERSON.  THE TERM “CONTROL” MEANS THE POSSESSION, DIRECTLY OR
INDIRECTLY, OF THE POWER TO DIRECT THE MANAGEMENT AND POLICIES OF A PERSON
WHETHER THROUGH THE OWNERSHIP OF SECURITIES, BY CONTRACT OR OTHERWISE.


 


1.3           “ACQUIRED ASSETS” SHALL MEAN ALL ASSETS, REAL PROPERTY,
PRIVILEGES, RIGHTS, INTELLECTUAL PROPERTY LICENSES, INTERESTS AND CLAIMS
(WHETHER PERSONAL, TANGIBLE OR INTANGIBLE) OF EVERY TYPE AND DESCRIPTION OWNED
BY ANY SELLER OR THE COMPANY AND USED IN THE OPERATION OF THE TRUCK STOP, OTHER
THAN THE EXCLUDED ASSETS.  ACQUIRED ASSETS SPECIFICALLY INCLUDES THOSE ITEMS
LISTED ON SCHEDULE 1.3.


 


1.4           “ADVERSE EFFECTS OF HURRICANE RITA” SHALL MEAN THOSE ITEMS LISTED
ON SCHEDULE 1.4 AS HAVING BEEN “REPAIRED” OR “UNREPAIRED” AS OF THE CLOSING
DATE.  PURCHASER SHALL HAVE THE RIGHT TO APPLY ANY INSURANCE PROCEEDS RECEIVED
AFTER THE CLOSING, AS A RESULT OF ANY CLAIMS MADE PRIOR TO THE CLOSING, FIRST
AGAINST THE REASONABLE COSTS TO REPAIR OF THOSE ITEMS ON SCHEDULE 1.4 LISTED AS
“UNREPAIRED” AND THEN SHALL DISBURSE ANY REMAINING BALANCE TO THE SELLERS FOR
THOSE ITEMS LISTED AS “REPAIRED”.


 


1.5           “BUSINESS DAY” SHALL MEAN A DAY OTHER THAN A SATURDAY, SUNDAY OR
OTHER DAY ON WHICH THE BANKS IN THE STATE OF LOUISIANA ARE NOT REQUIRED OR
AUTHORIZED TO CLOSE.


 


1.6           “CAPITALIZED LEASE” MEANS A LEASE UNDER WHICH THE OBLIGATIONS OF
THE LESSEE SHOULD, IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED, BE INCLUDED IN DETERMINING TOTAL LIABILITIES AS SHOWN ON
THE LIABILITY SIDE OF A BALANCE SHEET OF THE LESSEE.


 


1.7           “CLOSING” SHALL MEAN THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED IN THIS AGREEMENT. 


 


1.8           “CLOSING DATE” SHALL MEAN THE DATE ON WHICH THE CLOSING OCCURS.

 

2

--------------------------------------------------------------------------------


 


1.9           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND
ANY REFERENCE TO ANY PARTICULAR CODE SECTION SHALL BE INTERPRETED TO INCLUDE ANY
REVISION OF OR SUCCESSOR TO THAT SECTION REGARDLESS OF HOW NUMBERED OR
CLASSIFIED.


 


1.10         “COMPANY” SHALL MEAN FUEL STOP 36, INC., A LOUISIANA CORPORATION
WITH ITS PRINCIPAL PLACE OF BUSINESS ESTABLISHED AT 108 N. HIGHWAY 397, LAKE
CHARLES, CALCASIEU, LOUISIANA 70616 AND OWNED BY SELLERS.


 


1.11         “DEPOSIT” SHALL MEAN THE SUM OF ONE HUNDRED THOUSAND AND 00/100
DOLLARS ($100,000.00).


 


1.12         “DEVICES” SHALL MEAN “VIDEO DRAW POKER DEVICES” AS DEFINED IN THE
VIDEO DRAW POKER DEVICES CONTROL LAW, LOUISIANA REVISED STATUTES, TITLE 27:301
ET SEQ., AS AMENDED FROM TIME TO TIME.


 


1.13         “EASEMENT” SHALL MEAN THAT CERTAIN EASEMENT IN FORM AND SUBSTANCE
SUBSTANTIALLY SIMILAR TO THE EASEMENT ATTACHED HERETO AS EXHIBIT A.


 


1.14         “ENVIRONMENTAL AND SAFETY REQUIREMENTS” MEANS ALL FEDERAL, STATE,
PARISH AND LOCAL STATUTES, REGULATIONS, RULES, ORDINANCES AND SIMILAR PROVISIONS
HAVING THE FORCE OR EFFECT OF LAW, ALL LICENSES, PERMITS, AUTHORIZATIONS,
APPROVALS, COVENANTS OR CRITERIA HAVING THE FORCE OR EFFECT OF LAW, ALL
GUIDELINES HAVING THE FORCE OR EFFECT OF LAW, ALL JUDICIAL AND ADMINISTRATIVE
ORDERS AND DETERMINATIONS, ALL CONTRACTUAL OBLIGATIONS AND ALL COMMON LAW AND
EQUITABLE DOCTRINES (INCLUDING, WITHOUT LIMITATION, INJUNCTIVE RELIEF AND TORT
DOCTRINES SUCH AS NEGLIGENCE, NUISANCE, TRESPASS AND STRICT LIABILITY), IN EACH
CASE CONCERNING PUBLIC HEALTH AND SAFETY, WORKER HEALTH AND SAFETY AND POLLUTION
OR PROTECTION OF THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, ALL THOSE
RELATING TO THE PRESENCE, USE, PRODUCTION, GENERATION, HANDLING, TRANSPORTATION,
TREATMENT, STORAGE, DISPOSAL, DISTRIBUTION, LABELING, TESTING, PROCESSING,
DISCHARGE, RELEASE, THREATENED RELEASE, CONTROL OR CLEANUP OF ANY HAZARDOUS OR
OTHERWISE REGULATED MATERIALS, SUBSTANCES OR WASTES, CHEMICAL SUBSTANCES OR
MIXTURES, PESTICIDES, POLLUTANTS, CONTAMINANTS, TOXIC CHEMICALS, PETROLEUM
PRODUCTS OR BYPRODUCTS, ASBESTOS, POLYCHLORINATED BIPHENYLS, NOISE OR
RADIATION), EACH AS AMENDED AND AS NOW OR HEREAFTER IN EFFECT (OR ANY SUCCESSOR
LEGISLATION THERETO).


 


1.15         “ESCROW HOLDBACK” SHALL EQUAL THE SUM OF SEVENTY-FIVE THOUSAND
DOLLARS ($75,000).


 

1.16         “Establishment License” shall mean a Type V license to operate
Devices at a qualified truck stop facility as defined in the Video Draw Poker
Devices Control Law, Louisiana Revised Statutes, Title 27:301 et seq., and in
Chapter 42 of the Louisiana Administrative Code, both as amended from time to
time, for the Premises.


 


1.17         “EXCLUDED ASSETS” SHALL MEAN THOSE ASSETS OF THE COMPANY WHICH ARE
RESERVED UNTO SELLERS, THAT SHALL NOT BE CONVEYED TO PURCHASER AT THE CLOSING,
WHICH ARE MORE FULLY DESCRIBED IN SCHEDULE 1.17.


 


3

--------------------------------------------------------------------------------



 


1.18         “EXCLUDED LIABILITIES” SHALL MEAN THOSE LIABILITIES OF THE COMPANY
WHICH SHALL BE ASSIGNED AND TRANSFERRED ON OR BEFORE THE CLOSING TO THE SELLERS,
WHICH SHALL NOT BE LIABILITIES OR OBLIGATIONS OF THE COMPANY NOR CONVEYED TO
PURCHASER UPON THE CLOSING, WHICH ARE MORE FULLY DESCRIBED IN SCHEDULE 1.18.


 


1.19         “INDEBTEDNESS” MEANS AT A PARTICULAR TIME, WITHOUT DUPLICATION,
(I) ANY INDEBTEDNESS FOR BORROWED MONEY OR ISSUED IN SUBSTITUTION FOR OR
EXCHANGE OF INDEBTEDNESS FOR BORROWED MONEY, (II) ANY INDEBTEDNESS EVIDENCED BY
ANY NOTE, BOND, DEBENTURE OR OTHER DEBT INSTRUMENT, (III) ANY INDEBTEDNESS FOR
THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES WITH RESPECT TO WHICH A
PERSON IS LIABLE, CONTINGENTLY OR OTHERWISE, AS OBLIGOR OR OTHERWISE (OTHER THAN
TRADE PAYABLES AND OTHER CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF
BUSINESS WHICH ARE NOT MORE THAN 30 DAYS PAST DUE, (IV) ANY COMMITMENT BY WHICH
A PERSON INSURES A CREDITOR AGAINST LOSS (INCLUDING, WITHOUT LIMITATION,
CONTINGENT REIMBURSEMENT OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT), (V) ANY
OBLIGATIONS FOR WHICH A PERSON IS OBLIGATED PURSUANT TO A GUARANTEE, (VI) ANY
OBLIGATIONS UNDER CAPITALIZED LEASES WITH RESPECT TO WHICH A PERSON IS LIABLE,
CONTINGENTLY OR OTHERWISE, AS OBLIGOR, GUARANTOR OR OTHERWISE, OR WITH RESPECT
TO WHICH OBLIGATIONS A PERSON ASSURES A CREDITOR AGAINST LOSS, (VII) ANY
INDEBTEDNESS SECURED BY A LIEN ON A PERSON’S ASSETS AND (VIII) NET OBLIGATIONS
UNDER HEDGING ARRANGEMENTS (INCLUDING WITHOUT LIMITATION DERIVATIVES) DESIGNED
TO PROTECT A PERSON AGAINST FLUCTUATIONS IN INTEREST RATES, CURRENCY EXCHANGE
RATES, COMMODITY PRICES OR OTHER FINANCIAL TRANSACTIONS.


 


1.20         “INVESTMENT” AS APPLIED TO ANY PERSON MEANS (I) ANY DIRECT OR
INDIRECT OWNERSHIP, PURCHASE OR OTHER ACQUISITION BY SUCH PERSON OF ANY NOTES,
OBLIGATIONS, INSTRUMENTS, STOCK, SECURITIES OR OWNERSHIP INTERESTS (INCLUDING
PARTNERSHIP INTERESTS, MEMBERSHIP INTERESTS AND JOINT VENTURE INTERESTS) OF ANY
OTHER PERSON AND (II) ANY CAPITAL CONTRIBUTION BY SUCH PERSON TO ANY OTHER
PERSON.


 


1.21         “KNOWLEDGE” OR ANY DERIVATION THEREOF, SHALL MEAN, KNOWLEDGE OF A
CONDITION OR SET OF FACTS AS HAS BEEN OBTAINED FROM ANY SOURCE, INCLUDING,
REGARDLESS OF ANY COMMON LAW OR STATUTORY DEFINITION OF THE FOREGOING,
INFORMATION WHICH WOULD CAUSE A REASONABLE PERSON TO INQUIRE FURTHER.  AS TO ANY
ENTITY, “KNOWLEDGE” SHALL INCLUDE THE KNOWLEDGE OF EACH OFFICER, OWNER, DIRECTOR
OR MANAGER THEREOF.


 


1.22         “LIEN” MEANS ANY MORTGAGE, DEED OF TRUST, PLEDGE, SECURITY
INTEREST, ENCUMBRANCE, LIEN, CHARGE OR OTHER RESTRICTION OF ANY KIND WHATSOEVER
(INCLUDING ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT OR LEASE IN
THE NATURE THEREOF), ANY SALE OF RECEIVABLES WITH RECOURSE AGAINST THE COMPANY,
ANY FILING OF OR AGREEMENT TO FILE A FINANCING STATEMENT AS DEBTOR UNDER THE
UNIFORM COMMERCIAL CODE OR ANY SIMILAR STATUTE OTHER THAN TO REFLECT OWNERSHIP
BY A THIRD PARTY OF PROPERTY LEASED TO THE COMPANY OR ANY SELLER FOR USE IN THE
TRUCK STOP UNDER A LEASE WHICH IS NOT IN THE NATURE OF A CONDITIONAL SALE OR
TITLE RETENTION AGREEMENT.


 


1.23         “LISTED DEVICES” SHALL MEAN THOSE DEVICES LISTED ON SCHEDULE 1.23.

 

4

--------------------------------------------------------------------------------


 


1.24         “PERSON” SHALL MEAN AN INDIVIDUAL, PARTNERSHIP, LIMITED LIABILITY
COMPANY, CORPORATION, TRUST OR UNINCORPORATED ORGANIZATION AND A GOVERNMENT OR
AGENCY OR POLITICAL SUBDIVISION THEREOF.


 


1.25         “PURCHASE PRICE” SHALL MEAN A SUM EQUAL TO FIVE MILLION SIX HUNDRED
THOUSAND AND NO/100 ($5,600,000.00) DOLLARS.


 


1.26         “REQUIRED INVENTORY LEVELS” SHALL MEAN THAT AT THE CLOSING THERE
SHALL EXIST AT THE TRUCK STOP SUFFICIENT INVENTORIES OF FUEL, FOOD AND
CONVENIENCE STORE-TYPE ITEMS AS ARE APPROPRIATE FOR THE NATURE AND SCOPE OF THE
COMPANY’S OPERATIONS; PROVIDED, HOWEVER, IN NO EVENT, SHALL THE AMOUNT OF THE
COMPANY’S INVENTORY FOR ANY ITEM OF INVENTORY, INCLUDING, BUT NOT LIMITED TO
FUEL, FOOD OR CONVENIENCE ITEMS, BE LESS THAN THE AVERAGE AMOUNT OF INVENTORY
FOR THAT ITEM AT ANY TIME DURING THE PRECEDING TWELVE (12) MONTH PERIOD.


 


1.27         “SCHEDULES” SHALL MEAN THE SCHEDULES ATTACHED TO AND REFERRED TO IN
THIS AGREEMENT, EACH OF WHICH IS INCORPORATED HEREIN AS IF FULLY REWRITTEN
HEREIN.


 


1.28         “SECURITIES ACT” SHALL MEAN THE SECURITIES ACTS OF 1933 AND 1934,
AS AMENDED, OR ANY SIMILAR FEDERAL LAW THEN IN FORCE.


 


1.29         “SHARES” SHALL MEAN THE ONE HUNDRED (100) ISSUED AND OUTSTANDING
SHARES OF THE COMPANY’S COMMON STOCK WHICH ARE ALL OF THE OUTSTANDING AND ISSUED
COMMON STOCK OF THE COMPANY.


 


1.30         “STATE” SHALL MEAN THE STATE OF LOUISIANA.


 


1.31         “TAX” OR “TAXES” MEANS ANY FEDERAL, STATE, COUNTY, PARISH, LOCAL,
FOREIGN OR OTHER INCOME, GROSS RECEIPTS, AD VALOREM, FRANCHISE, PROFITS, SALES
OR USE, TRANSFER, REGISTRATION, EXCISE, UTILITY, GAMING, ENVIRONMENTAL,
COMMUNICATIONS, REAL OR PERSONAL PROPERTY, CAPITAL STOCK, MEMBERSHIP INTEREST,
LICENSE, PAYROLL, WAGE OR OTHER WITHHOLDING, EMPLOYMENT, SOCIAL SECURITY,
SEVERANCE, STAMP, OCCUPATION, ALTERNATIVE OR ADD-ON MINIMUM, ESTIMATED AND OTHER
TAXES OR FEES OF ANY KIND WHATSOEVER (INCLUDING DEFICIENCIES, PENALTIES,
ADDITIONS TO TAX OR FEES, AND INTEREST ATTRIBUTABLE THERETO) WHETHER DISPUTED OR
NOT.


 


1.32         “TAX RETURN” MEANS ANY RETURN, INFORMATION REPORT OR FILING WITH
RESPECT TO TAXES, INCLUDING ANY SCHEDULES ATTACHED THERETO AND ANY AMENDMENT
THEREOF.


 


1.33         “TITLE COMPANY” SHALL MEAN LAWYERS TITLE INSURANCE CORPORATION OF
BATON ROUGE, LOUISIANA.


 


1.34         “TRACT A” SHALL MEAN THAT TRACT OF LAND IDENTIFIED AS “TRACT A” ON
THAT CERTAIN ALTA SURVEY PREPARED BY C. MISTRIC SURVEYORS, INC., DATED
                  , A COPY OF WHICH IS INCLUDED HEREIN AS PART OF EXHIBIT B.


 


5

--------------------------------------------------------------------------------



 


1.35         “TRACT B-2” SHALL MEAN THAT TRACT OF LAND IDENTIFIED AS “TRACT B-2”
ON THAT CERTAIN ALTA SURVEY PREPARED BY C. MISTRIC SURVEYORS, INC., DATED
                             , A COPY OF WHICH IS INCLUDED HEREIN AS PART OF
EXHIBIT B.


 


1.36         “TRACT B-2 PURCHASE PRICE” SHALL MEAN THE SUM OF THREE HUNDRED
THOUSAND AND NO/100 DOLLARS ($300,000.00).


 


1.37         “TRACT B-2 SELLERS” SHALL MEAN CHRISTMAN.


 


ARTICLE II

 

PURCHASE AND SALE OF SHARES
AND CERTAIN COVENANTS

 


2.1           SALE OF SHARES.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN
THIS AGREEMENT, ON THE CLOSING DATE FOR THE PURCHASE PRICE, SELLERS SHALL SELL,
ASSIGN, TRANSFER AND DELIVER TO PURCHASER, AND PURCHASER SHALL PURCHASE AND
ACQUIRE FROM SELLERS, FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES WHATSOEVER,
THE SHARES.  THE PURCHASE OF THE SHARES SPECIFICALLY INCLUDES THE PURCHASE OF
THE COMPANY’S GOODWILL.


 


2.2           CONSIDERATION FOR OBLIGATION NOT TO DO.  THE PARTIES AGREE THAT
ONE HUNDRED THOUSAND DOLLARS ($100,000) OF THE PURCHASE PRICE REPRESENTS THE
MONETARY CONSIDERATION PAID TO CHRISTMAN AND MILLER FOR THE “OBLIGATION NOT TO
DO” AS CONTAINED BELOW.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THIS ALLOCATION
IS A REASONABLE ALLOCATION GIVEN THE INDIVIDUALS’ RELATIVE ABILITIES AND
EXPERIENCE IN THE GAMING INDUSTRY.


 


2.3           SALE OF TRACT B-2.  CONCURRENTLY WITH THE SALE OF THE SHARES, THE
TRACT B-2 SELLERS SHALL SELL, BY EXECUTION AND DELIVERY OF THE ACT OF CASH SALE
ATTACHED HERETO AS EXHIBIT C,  THE TRACT B-2 TO THE PURCHASER FOR THE TRACT B-2
PURCHASE PRICE, FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES EXCEPT THOSE LISTED
ON SCHEDULE 2.2.


 


2.4           CLOSING.  THE CLOSING OF THE SALE OF THE SHARES AND THE TRACT B-2
SHALL TAKE PLACE ON DECEMBER 16, 2005 AND THE PARTIES SHALL MEET ON DECEMBER 15,
2005 TO EXECUTE ANY AND ALL NECESSARY DOCUMENTS TO BE EFFECTIVE ON DECEMBER 16,
2005.  THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF: (A) JOSEPH A. DELAFIELD
(“DELAFIELD”), A PROFESSIONAL CORPORATION, IN LAKE CHARLES, LOUISIANA, OR (B)
THE TITLE COMPANY OR SUCH OTHER LOCATION TO WHICH SELLERS AND PURCHASER MUTUALLY
AGREE.


 


2.5           TAXES.  SELLERS SHALL BE PERSONALLY RESPONSIBLE FOR PAYING, AND IF
NECESSARY SHALL REIMBURSE THE COMPANY FOR, ALL TAXES ATTRIBUTABLE TO THE
COMPANY’S OPERATIONS AND OWNERSHIP FOR ALL PERIODS ON OR PRIOR TO THE CLOSING
DATE, INCLUDING BUT NOT LIMITED TO, PENALTIES AND INTEREST, THAT ARE UNPAID AS
OF THE CLOSING.  PURCHASER SHALL BE SOLELY RESPONSIBLE FOR ALL TAXES ACCRUING OR
RELATED TO THE OPERATIONS AND OWNERSHIP OF THE COMPANY AFTER THE CLOSING DATE.


 


2.6           ACCOUNTS RECEIVABLE.  SELLERS SHALL RETAIN ALL OF THE COMPANY’S
ACCOUNTS RECEIVABLE OUTSTANDING AND/OR ACCRUED AS OF THE CLOSING DATE
(“PRE-CLOSING ACCOUNTS RECEIVABLES”).

 

6

--------------------------------------------------------------------------------


 


SELLERS SHALL HAVE NO INTEREST IN NOR RIGHT TO ANY OF THE COMPANY’S ACCOUNTS
RECEIVABLES THAT ACCRUE OR ARISE AFTER THE CLOSING DATE.  THE PRE-CLOSING
ACCOUNTS RECEIVABLES ARE EXCLUDED ASSETS AND SHALL NOT PASS WITH THE SALE OF THE
SHARES.  THE SELLER’S SHALL ALSO RETAIN THE RIGHT, AFTER THE CLOSING DATE, TO
COLLECT ANY OF THE PRE-CLOSING ACCOUNTS RECEIVABLES.


 


2.7           TRADE PAYABLES.  PURCHASER SHALL BE RESPONSIBLE FOR THE COMPANY’S
TRADE PAYABLES INCURRED IN THE ORDINARY COURSE OF BUSINESS FOLLOWING 7:00 A.M.,
ON THE CLOSING DATE.  SELLERS SHALL BE RESPONSIBLE FOR THE COMPANY’S TRADE
PAYABLES INCURRED IN THE ORDINARY COURSE OF BUSINESS PRIOR TO 7:00 A.M., ON THE
CLOSING DATE EVEN IF INVOICES RELATED THERETO ARE NOT RECEIVED UNTIL AFTER THE
CLOSING DATE.


 


2.8           DISTRIBUTION OF CERTAIN ASSETS.  EFFECTIVE IMMEDIATELY PRIOR TO
THE CLOSING, SELLERS MAY CAUSE THE COMPANY TO DISTRIBUTE TO THEM “AS IS, WHERE
IS” ALL OF THE EXCLUDED ASSETS.  SELLERS SHALL HAVE A REASONABLE AMOUNT OF TIME
AFTER THE CLOSING TO PHYSICALLY REMOVE SUCH OF THE EXCLUDED ASSETS THAT REMAIN
ON THE COMPANY’S PREMISES; PROVIDED, HOWEVER, SELLERS SHALL CAUSE SUCH REMOVAL
ONLY WITH ADVANCE NOTICE TO THE PURCHASER AND IN SUCH A MANNER SO AS TO MINIMIZE
THE DISRUPTION TO THE COMPANY’S OPERATIONS.  SELLERS SHALL BE RESPONSIBLE FOR
ALL RISK OF DAMAGE TO, OR LOSS OF, ANY EXCLUDED ASSETS BOTH BEFORE AND AFTER
THEIR REMOVAL FROM THE COMPANY’S PREMISES AND ANY DAMAGE TO THE COMPANY’S ASSETS
OR OPERATIONS ARISING FORM SUCH MOVE.  SELLERS SHALL BE RESPONSIBLE FOR ALL
TAXES INCURRED BY THE COMPANY RESULTING FROM THE DISTRIBUTION OF THE EXCLUDED
ASSETS.  IF, AFTER THE CLOSING, THE COMPANY IS REQUIRED TO PAY ANY TAXES RELATED
TO THE DISTRIBUTION OF THE EXCLUDED ASSETS, SELLERS SHALL PROMPTLY REIMBURSE THE
COMPANY FOR THE SAME.


 


2.9           CHECKING ACCOUNTS.  ON OR PRIOR TO THE CLOSING DATE, SELLERS SHALL
REMOVE ALL FUNDS FROM THE COMPANY’S OPERATING ACCOUNT, SAVE AND EXCEPT FOR
$100,000.00 WHICH SHALL REMAIN THEREIN FOLLOWING SALE OF THE SHARES.


 


2.10         DUE DILIGENCE.  PURCHASER SHALL HAVE THE RIGHT FROM AND AFTER THE
AGREEMENT DATE THROUGH THE CLOSING DATE TO CONDUCT SUCH INSPECTIONS, TEST,
SURVEYS, REVIEWS, AUDITS, INCLUDING SOIL BORINGS AND LIKE TESTS, OF ALL OF THE
COMPANY’S ASSETS AND OPERATIONS AND SO MUCH OF THE SELLERS’ ASSETS AND RECORDS
AS SHALL RELATE TO THE COMPANY’S OPERATIONS AS THE PURCHASER, IN ITS SOLE
DISCRETION, SHALL DEEM NECESSARY.  PURCHASER SHALL BE SOLELY RESPONSIBLE FOR THE
COSTS OF ALL SUCH DUE DILIGENCE AND SHALL HOLD THE COMPANY AND THE SELLERS
HARMLESS FROM ANY COSTS, FEES OR DAMAGES THEY MAY SUFFER AS A RESULT OF
PURCHASER’S DUE DILIGENCE HEREUNDER, EXCLUDING THE DISCOVERY OF ANY PRE-EXISTING
CONDITIONS.


 


2.11         DEPOSIT.  WITHIN TEN (10) DAYS FOLLOWING THE AGREEMENT DATE, THE
PURCHASER SHALL DELIVER THE DEPOSIT TO THE TITLE COMPANY.  THE DEPOSIT SHALL BE
APPLIED AS A CREDIT TOWARD THE PURCHASE PRICE BY THE TITLE COMPANY AT THE
CLOSING.  THE DEPOSIT SHALL BE NON-REFUNDABLE TO THE PURCHASER, EXCEPT IF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FAIL TO CLOSE AS A RESULT OF A
DEFAULT BY THE SELLERS.  SHOULD THE PURCHASER FAIL TO CLOSE UNDER THIS AGREEMENT
FOR ANY REASON OTHER THAN A DEFAULT BY THE SELLERS, THE DEPOSIT SHALL BE
FORFEITED BY THE PURCHASER TO THE SELLERS AS THE FULL AND FINAL MEASURE OF THEIR
LIQUIDATED DAMAGES HEREUNDER, AND NOT AS A PENALTY, AND THEREAFTER THIS
AGREEMENT SHALL BE NULL AND VOID AND OF NO FURTHER FORCE AND EFFECT.

 

7

--------------------------------------------------------------------------------


 


2.12         PURCHASER’S RIGHT OF TERMINATION. NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY AND IN ADDITION TO ANY OTHER RIGHTS
OF TERMINATION OF THE PURCHASER UNDER THIS AGREEMENT, IF AT ANY TIME PRIOR TO
THE CLOSING, ANY OF THE STUDIES, INSPECTIONS, AUDITS, REVIEWS OR OTHER
ACTIVITIES PERFORMED PURSUANT TO SECTION 2.9, OR ANY OTHER INFORMATION
(INCLUDING INFORMATION RELATED TO ANY PERMITS OR THE PURCHASER’S FINANCING O F
THE TRANSACTIONS CONTEMPLATED HEREIN), HOWEVER GATHERED OR OBTAINED, SHALL
REVEAL INFORMATION OR CONDITIONS UNACCEPTABLE TO THE PURCHASER, IN ITS SOLE
DISCRETION, THEN PURCHASER SHALL HAVE THE OPTION TO TERMINATE THIS AGREEMENT. 
UPON RECEIPT OF SUCH NOTICE, THIS AGREEMENT SHALL TERMINATE AND THEREAFTER BE
NULL AND VOID AND OF NO FURTHER FORCE AND EFFECT.


 


ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers, jointly and severally, represent and warrant to Purchaser that:

 


3.1           CORPORATE ORGANIZATION AND CAPITALIZATION.

 


(A)           THE COMPANY IS DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF LOUISIANA AND IS QUALIFIED TO DO BUSINESS IN
EVERY JURISDICTION IN WHICH ITS OWNERSHIP OF PROPERTY OR THE CONDUCT OF BUSINESS
REQUIRES IT TO QUALIFY.  THE COMPANY POSSESSES ALL REQUISITE POWER AND
AUTHORITY, AND ALL LICENSES, PERMITS AND AUTHORIZATIONS NECESSARY, TO OWN AND
OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESSES AS NOW CONDUCTED AND TO CARRY
OUT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE COMPANY IS NOT IN
VIOLATION OF ANY OF THE PROVISIONS OF ITS ARTICLES OF INCORPORATION OR BY-LAWS.


 


(B)           THE COMPANY OWNS ONE HUNDRED PERCENT (100%) OF ALL RIGHT, TITLE
AND INTEREST TO THE ACQUIRED ASSETS, EXCEPTING ONLY TRACT B-2, WITH FULL,
UNENCUMBERED POWER AND AUTHORITY TO CONVEY THE SAME.  THE ACQUIRED ASSETS ARE
ALL OF THE ASSETS USED IN OR NECESSARY FOR THE OPERATION OF THE COMPANY AND THE
TRUCK STOP AND ALL OF THE TRUCK STOP’S OPERATIONS ARE OWN ONE HUNDRED PERCENT
(100%) BY THE COMPANY. 


 


(C)           THE SHARES CONSTITUTE ONE HUNDRED PERCENT (100%) OF THE ISSUED AND
OUTSTANDING COMMON STOCK OF THE COMPANY.  THE SELLERS COLLECTIVELY OWN ONE
HUNDRED PERCENT (100%) OF THE SHARES FREE AND CLEAR OF ANY LIENS OR
INDEBTEDNESS.  AS OF THE CLOSING, NEITHER THE COMPANY NOR ANY SELLER SHALL HAVE
ANY CONTRACTUAL OBLIGATIONS INVOLVING ANY PROFIT PARTICIPATION FEATURES, NOR
SHALL IT OR THEY HAVE OUTSTANDING ANY RIGHTS OR OPTIONS TO SUBSCRIBE FOR OR TO
PURCHASE ANY SHARES OR ANY SECURITIES OR INVESTMENTS CONVERTIBLE INTO OR
EXCHANGEABLE FOR SHARES.  AS OF THE CLOSING, THE COMPANY SHALL NOT BE SUBJECT TO
ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO REPURCHASE OR OTHERWISE ACQUIRE OR
RETIRE ANY SHARES.  THE COMPANY HAS ONLY ONE CLASS OF COMMON STOCK.  OTHER THAN
THE SHARES, THERE ARE NO OTHER INVESTMENTS IN THE COMPANY.


 


(D)           EACH SELLER IS NOW AND WILL BE THE SOLE, FULL LEGAL AND BENEFICIAL
OWNER OF THE SHARES, AS SET FORTH ON SCHEDULE 3.1(D), WITH FULL AND ABSOLUTE
RIGHT AND POWER TO SELL, ASSIGN AND TRANSFER THE SAME.  AFTER GIVING EFFECT TO
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY

 

8

--------------------------------------------------------------------------------


 


THIS AGREEMENT, THE PURCHASER WILL OWN THE SHARES FORMERLY OWNED BY EACH SELLER
FREE AND CLEAR OF ANY LIEN OR INDEBTEDNESS AND THE PURCHASER WILL OWN ONE
HUNDRED PERCENT (100%) OF THE ANY INVESTMENT IN THE COMPANY.


 


(E)           THERE ARE NO STATUTORY OR CONTRACTUAL PREEMPTIVE RIGHTS OR RIGHTS
OF FIRST REFUSAL WITH RESPECT TO THE TRANSFER OF THE SHARES HEREUNDER.  NEITHER
THE COMPANY NOR ANY OF THE SELLERS HAS VIOLATED ANY APPLICABLE FEDERAL OR STATE
SECURITIES LAWS IN CONNECTION WITH THE OFFER OR SALE OF ANY SHARES HEREUNDER.
THE OFFER AND SALE OF THE SHARES HEREUNDER DOES NOT REQUIRE REGISTRATION UNDER
THE SECURITIES ACT OR APPLICABLE STATE OR LOCAL SECURITIES OR OTHER LAWS.


 


(F)            THERE ARE NO INDIVIDUALS WHO HAVE ANY SPOUSAL OR DOWER RIGHTS IN
ANY OF THE SHARES OR THE ACQUIRED ASSETS, UNDER ANY FEDERAL, STATE OR LOCAL LAW,
INCLUDING, BUT NOT LIMITED TO, LOUISIANA CIVIL CODE ARTICLE 2531, WHO ARE NOT
PARTIES HERETO.


 


(G)           THE COMPANY HAS NO AFFILIATES AND NO SELLER HAS ANY AFFILIATES
WITH ANY INVESTMENT IN THE SHARES, THE COMPANY OR THE ACQUIRED ASSETS..


 


(H)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ALL
OTHER AGREEMENTS, INSTRUMENTS AND TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
TO WHICH ANY SELLER IS A PARTY HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE
ORGANIZATIONAL APPROVALS.  THIS AGREEMENT AND ALL OTHER AGREEMENTS AND
INSTRUMENTS CONTEMPLATED HEREBY TO WHICH ANY SELLER IS A PARTY EACH CONSTITUTES
A VALID AND BINDING OBLIGATION OF EACH SELLER, AS APPLICABLE, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.  ASSUMING THE PAYMENT OF ALL LIENS OR INDEBTEDNESS BY
THE SELLERS, THE EXECUTION AND DELIVERY BY EACH SELLER OF THIS AGREEMENT AND ALL
OTHER AGREEMENTS AND INSTRUMENTS CONTEMPLATED HEREBY TO WHICH ANY SELLER IS A
PARTY, THE OFFERING AND SALE OF THE SHARES HEREUNDER AND THE FULFILLMENT OF AND
COMPLIANCE WITH THE RESPECTIVE TERMS HEREOF BY EACH SELLER, DOES NOT AND SHALL
NOT: (I) CONFLICT WITH OR RESULT IN A BREACH OF THE TERMS, CONDITIONS OR
PROVISIONS OF, (II) CONSTITUTE A DEFAULT UNDER, (III) RESULT IN THE CREATION OF
ANY LIEN OR INDEBTEDNESS UPON THE COMPANY OR THE ACQUIRED ASSETS PURSUANT TO,
(IV) GIVE ANY THIRD PARTY THE RIGHT TO MODIFY, TERMINATE OR ACCELERATE ANY
OBLIGATION UNDER, (V) RESULT IN A VIOLATION OF, OR (VI) REQUIRE ANY
AUTHORIZATION, CONSENT, APPROVAL, EXEMPTION OR OTHER ACTION BY OR NOTICE OR
DECLARATION TO, OR FILING WITH, ANY THIRD-PARTY, ANY COURT OR ADMINISTRATIVE OR
GOVERNMENTAL BODY OR AGENCY PURSUANT TO, THE ARTICLES OF INCORPORATION OR
BY-LAWS OF THE COMPANY, OR ANY LAW, STATUTE, RULE OR REGULATION TO WHICH ANY
SELLER IS SUBJECT OR ANY AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR DECREE TO
WHICH ANY SELLER OR THEIR ASSETS ARE SUBJECT, OTHER THAN: (A) APPROPRIATE
NOTIFICATIONS TO THE LOUISIANA STATE POLICE AND LOUISIANA GAMING AUTHORITIES OF
THE CONSUMMATIONS OF THE TRANSFERS CONTEMPLATED BY THIS AGREEMENT; AND (B)
APPROPRIATE LICENSURE AND/OR FINDINGS OF SUITABILITY OF THE PURCHASER BY THE
LOUISIANA GAMING CONTROL BOARD.


 


3.2           NO DISTRIBUTION.  NO ASSETS OF THE COMPANY, EXCEPT: (I) SUCH CASH
TRANSFERRED PRIOR TO THE SALE HEREUNDER AS SHALL BE NECESSARY TO ENSURE THAT THE
COMPANY HAS NOT LESS THAN $100,000 IN CASH AT THE CLOSING; (II) THE EXCLUDED
ASSETS; AND (III) THOSE ASSETS SOLD OR CONSUMED IN THE ORDINARY COURSE OF THE
OPERATIONS OF THE COMPANY, HAVE BEEN DISTRIBUTED OR OTHERWISE DISPOSED OF

 

9

--------------------------------------------------------------------------------


 


DURING THE SIX (6) MONTHS PRECEDING THE AGREEMENT DATE AND NO ASSETS OF THE
COMPANY WILL BE DISTRIBUTED FROM THE AGREEMENT DATE TO THE CLOSING DATE EXCEPT
THOSE IDENTIFIED ABOVE.


 


3.3           NO INDEBTEDNESS.  NEITHER THE COMPANY NOR ANY OF THE ACQUIRED
ASSETS SHALL HAVE ANY INDEBTEDNESS OR LIENS AT THE TIME OF THE TRANSFER OF THE
SHARES HEREUNDER EXCEPT NORMAL REOCCURRING TRADE PAYABLES.


 


3.4           NO ADVERSE CHANGE.  FROM JANUARY 1, 2005 TO AND THROUGH THE
CLOSING DATE, SAVE AND EXCEPT FOR THE ADVERSE EFFECTS OF HURRICANE RITA, THERE
HAS NOT BEEN NOR SHALL THERE BE ANY ADVERSE CHANGE IN THE OPERATING RESULTS,
OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE), PROSPECTS, EMPLOYEE RELATIONS OR
CUSTOMER OR SUPPLIER RELATIONS OF THE COMPANY OR THE ACQUIRED ASSETS.


 


3.5           PERMITS.  SCHEDULE 3.5 HERETO LISTS ALL OF THE PERMITS, RIGHTS,
PRIVILEGES AND FRANCHISES IN THE NAME OF OR HELD BY THE COMPANY (HEREAFTER
SOMETIME REFERRED TO COLLECTIVE AS THE “PERMITS”).  EXCEPT AS SET FORTH ON
SCHEDULE 3.5, THOSE ARE ALL OF THE PERMITS REQUIRED BY THE COMPANY FOR THE
OWNERSHIP OF ITS PROPERTIES AND FOR THE CONDUCT OF ITS BUSINESS; ALL OF THE
PERMITS ARE VALIDLY ISSUED AND IN EFFECT; AND THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE PERFORMANCE OF SELLERS OF SELLERS’ OBLIGATION UNDER THIS
AGREEMENT, AND CONSUMMATION BY SELLERS OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL NOT TERMINATE, RESCIND OR REVOKE THE PERMITS OR GIVE ANY THIRD
PARTY A RIGHT TO TERMINATE, REVOKE OR RESCIND THE SAME.


 


3.6           COMPANY AGREEMENTS.  THE COMPANY IS NOT A PARTY TO ANY CONTRACT,
LEASE, EMPLOYMENT AGREEMENT (OTHER THAN UNWRITTEN EMPLOYMENT AT-WILL AGREEMENTS
WHICH THE COMPANY CAN TERMINATE AT CLOSING WITHOUT ANY LIABILITY), MORTGAGE,
SECURITY AGREEMENT, NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR ANY OTHER AGREEMENT
OF ANY NATURE, TYPE, KIND OR DURATION (HEREAFTER SOMETIMES REFERRED TO
INDIVIDUALLY AS A “COMPANY AGREEMENT”) FOR WHICH THE COMPANY WILL HAVE
CONTINUING LIABILITY FOLLOWING THE CLOSING.  SCHEDULE 1.14 REFLECTS ALL EXCLUDED
LIABILITIES WHICH WILL BE ASSIGNED AND/OR TRANSFERRED TO THE SELLERS, PURSUANT
TO INSTRUMENTS APPROVED OF BY THE PURCHASER, PRIOR TO THE CLOSING DATE.   EACH
OF THE SELLERS DOES HEREBY, INDIVIDUALLY, INDEMNIFY, DEFEND AND HOLD THE
PURCHASER AND THE COMPANY HARMLESS FROM ANY CLAIMS, LOSS, FEES, EXPENSES OR
CHARGE, INCLUDING REASONABLE ATTORNEY’S FEES, ARISING FROM OR RELATED TO THE
EXCLUDED LIABILITIES.  SELLERS, AS PART OF THE CLOSING, SHALL DELIVER SUCH
RELEASE OR OTHER DOCUMENTS OR INSTRUMENTS, REASONABLY ACCEPTABLE TO THE
PURCHASER, EVIDENCING THE RELEASE OF THE COMPANY AND THE ACQUIRED ASSETS FROM
THE EXCLUDED LIABILITIES.


 


3.7           FINANCIAL STATEMENTS.  SCHEDULE 3.7 CONTAINS (A) THE UNAUDITED
FINANCIAL STATEMENTS FOR THE COMPANY FOR THE CALENDAR YEARS OF 2001 THROUGH 2004
AND (B) THE COMPANY’S 2005 FINANCIAL STATEMENTS FOR THE MONTHS ENDED SEPTEMBER
30, 2005, PREPARED BY THE COMPANY’S ACCOUNTANT (COLLECTIVELY, “FINANCIAL
STATEMENTS”) EACH IN ACCORD WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


(A)           THE FINANCIAL STATEMENTS ARE: (I) TRUE, ACCURATE AND COMPLETE, IN
ALL MATERIAL RESPECTS; (II) IN ACCORDANCE WITH THE BOOKS AND RECORDS OF THE
SELLERS AND THE COMPANY; AND (III) FAIR PRESENTATIONS OF THE FINANCIAL POSITION
AND RESULTS OF OPERATIONS OF THE TRUCK STOP AND THE

 

10

--------------------------------------------------------------------------------


 


COMPANY, IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON
A CONSISTENT BASIS.


 


(B)           EACH OF THE SELLERS, JOINTLY AND SEVERALLY, REPRESENT AND WARRANT
THAT THE FINANCIAL CONDITION OF THE COMPANY FROM AND AFTER THE DATE OF THE LAST
FINANCIAL STATEMENTS HAS ONLY IMPROVED AND THAT THERE HAS BEEN NO ADVERSE CHANGE
SINCE SUCH DATE THAT WOULD OTHERWISE ADVERSELY EFFECT THE COMPANY, THE ACQUIRED
ASSETS OR THE FINANCIAL STATEMENTS.


 


3.8           ABSENCE OF CERTAIN DEVELOPMENTS.  EXCEPT AS SET FORTH ON SCHEDULE
3.8 HERETO, FROM AND AFTER JULY 1, 2004 AND CONTINUING UNTIL THE CLOSING DATE,
THERE HAS NOT OCCURRED, NOR IS THERE THREATENED, (A) ANY ADVERSE CHANGE IN THE
FINANCIAL OR OTHER CONDITION OF THE COMPANY OR IN ITS ASSETS, LIABILITIES,
PROPERTIES, BUSINESS OR PROSPECTS OR THE ACQUIRED ASSETS, AND (B) TO THE BEST OF
THE SELLERS’ KNOWLEDGE, NO SELLER IS AWARE OF ANY EVENT OR CONDITION THAT HAS OR
MIGHT REASONABLY HAVE AN ADVERSE EFFECT ON THE COMPANY’S FINANCIAL CONDITION,
BUSINESS, ASSETS OR PROSPECTS OR THE ACQUIRED ASSETS, SAVE AND EXCEPT THE
ADVERSE EFFECTS OF HURRICANE RITA.


 


3.9           COMPLIANCE WITH LAW.  TO THE BEST OF SELLERS’ KNOWLEDGE,
INFORMATION AND BELIEF, EXCEPT AS SET FORTH ON SCHEDULE 3.9 HERETO, THE COMPANY
IS NOT IN VIOLATION OF ANY LAWS, ORDINANCES, GOVERNMENTAL RULES OR REGULATIONS
TO WHICH IT IS SUBJECT.


 


3.10         PENDING AND THREATENED ACTIONS.  EXCEPT AS SET FORTH ON SCHEDULE
3.10, THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, ORDERS, INVESTIGATIONS OR CLAIMS
PENDING OR, TO THE BEST OF ANY SELLER’S KNOWLEDGE, THREATENED AGAINST OR
AFFECTING THE COMPANY, THE ACQUIRED ASSETS OR PENDING OR THREATENED BY ANY
SELLER OR THE COMPANY AGAINST ANY THIRD PARTY, AT LAW OR IN EQUITY, AND
AFFECTING IN ANY MANNER THE COMPANY OR THE ACQUIRED ASSETS OR THE PROSPECTS
THEREOF, BEFORE OR BY ANY FEDERAL, FOREIGN, STATE, PARISH OR LOCAL COURT,
GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY
(INCLUDING ANY ACTIONS, SUITS, PROCEEDINGS OR INVESTIGATIONS WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT).  NEITHER THE COMPANY NOR ANY OF
THE SELLERS IS SUBJECT TO ANY ARBITRATION PROCEEDINGS OR ANY GOVERNMENTAL
INVESTIGATIONS OR INQUIRIES (INCLUDING INQUIRIES AS TO THE QUALIFICATION TO HOLD
OR RECEIVE ANY LICENSE OR PERMIT, INCLUDING, BUT NOT LIMITED TO, THE RIGHT TO
HAVE DEVICES OR SELL LIQUOR AND SELL OR STORE PETROLEUM PRODUCTS OR
BY-PRODUCTS); AND, TO EACH SELLER’S BEST KNOWLEDGE INFORMATION AND BELIEF, THERE
IS NO BASIS FOR ANY OF THE FOREGOING.  NEITHER THE COMPANY, NOR ANY SELLER IS
SUBJECT TO ANY JUDGMENT, ORDER OR DECREE OF ANY COURT OR OTHER GOVERNMENTAL
AGENCY, AND HAS NOT RECEIVED ANY WRITTEN OPINION OR MEMORANDUM FROM LEGAL
COUNSEL TO THE EFFECT THAT IT OR THEY ARE EXPOSED, FROM A LEGAL STANDPOINT, TO
ANY LIABILITY WHICH MAY INVOLVE OR BE RELATED, IN ANY MANNER, TO THE COMPANY OR
THE ACQUIRED ASSETS AND WHICH MAY HAVE A CONTINUING EFFECT, AFTER THE CLOSING
DATE, UPON THE COMPANY OR THE ACQUIRED ASSETS OR FOR WHICH THE COMPANY OR THE
ACQUIRED ASSETS MAY INCUR ANY LIABILITY IN ANY MANNER WHATSOEVER.


 


(A)           EACH SELLER DOES, JOINTLY AND SEVERALLY, HEREBY INDEMNIFY, DEFEND
AND HOLD HARMLESS THE PURCHASER, ITS ASSIGNS, AND THE COMPANY FROM AND AGAINST
ANY AND ALL EXPENSES, CLAIMS, FEES, DAMAGES OR LOSSES, INCLUDING REASONABLE
ATTORNEY’S FEES, WHICH THE PURCHASER OR THE COMPANY MAY SUFFER AS A RESULT OF
ANY LITIGATION MATTER, CLAIM OR CHOSES IN ACTION EXISTING OR ACCRUING AS OF THE
CLOSING DATE OR ARISING OR FILED THEREAFTER AND RELATED, IN ANY MANNER, TO THE

 

11

--------------------------------------------------------------------------------


 


OPERATION OF THE COMPANY OR OWNERSHIP OF THE SHARES OR ACQUIRED ASSETS AT OR
PRIOR TO THE CLOSING DATE (EACH A “LITIGATION MATTER”).  PURCHASER SHALL HAVE
THE RIGHT, AT ITS SOLE ELECTION, TO PARTICIPATE IN THE DEFENSE OF ANY LITIGATION
MATTER, INCLUDING, BUT NOT LIMITED TO, REQUIRING THE DEFENSE TO BE CONDUCTED BY
LEGAL COUNSEL OF ITS CHOICE.


 


3.11         ABSENCE OF UNDISCLOSED LIABILITIES AND INDEBTEDNESS.  EXCEPT AS SET
FORTH ON SCHEDULE 3.11 HERETO, THE COMPANY DOES NOT HAVE ANY LIABILITY OR
INDEBTEDNESS, ABSOLUTE OR CONTINGENT, WHICH IS NOT REFLECTED IN THIS AGREEMENT,
IN THE FINANCIAL STATEMENTS OR IN OTHER SCHEDULES OR EXHIBITS TO THIS AGREEMENT.


 


3.12         EMPLOYEES.  SCHEDULE 3.12 LISTS ALL OF THE COMPANY’S EMPLOYEES AND
EACH EMPLOYEE’S CURRENT SALARY AND BENEFITS, INCLUDING BUT NOT LIMITED TO, THEIR
ACCRUED VACATION DAYS WITH PAY AND ACCRUED SICK DAYS WITH PAY AND THE BASIS OF
DETERMINING THE NUMBER OF VACATION DAYS WITH PAY AND SICK DAYS WITH PAY TO WHICH
EACH EMPLOYEE IS ENTITLED.  EXCEPT AS SET FORTH ON SCHEDULE 3.12, THE COMPANY
HAS NO EMPLOYEES, HAS NO EMPLOYMENT CONTRACT WITH ANY OF ITS EMPLOYEES AND HAS
NO COLLECTIVE BARGAINING AGREEMENTS COVERING ANY OF ITS EMPLOYEES.  THERE ARE NO
CONTROVERSIES OR LABOR TROUBLES PENDING (OR TO THE BEST OF ANY SELLER’S
KNOWLEDGE, INFORMATION AND BELIEF THREATENED) BETWEEN THE COMPANY AND ANY OF ITS
EMPLOYEES; TO THE BEST OF ANY SELLER’S KNOWLEDGE, INFORMATION AND BELIEF, THE
COMPANY HAS COMPLIED IN ALL RESPECTS WITH ALL APPLICABLE FEDERAL AND STATE LAWS
AND REGULATIONS RESPECTING EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND
CONDITIONS OF EMPLOYMENT, WAGES AND HOURS AND OTHER LAWS RELATED TO EMPLOYMENT;
AND THERE ARE NO ARREARS IN THE PAYMENTS OF WAGES; WITHHOLDING OR SOCIAL
SECURITY TAXES, UNEMPLOYMENT OR WORKINGMAN’S COMPENSATION INSURANCE PREMIUMS OR
OTHER SIMILAR OBLIGATIONS.


 


3.13         EMPLOYEE BENEFIT PLANS.  SCHEDULE 3.13 HERETO LISTS ALL PENSION
PLANS, PROFIT-SHARING PLANS, CONTRACTS, BONUSES, COMMISSIONS, SAVINGS, STOCK
OPTIONS, FORMER OR CURRENT EMPLOYEES OF THE COMPANY OR UNDER WHICH THE COMPANY
HAS ANY OBLIGATION OR LIABILITY (“BENEFIT ARRANGEMENTS”).  TO THE BEST OF ANY
SELLER’S KNOWLEDGE, INFORMATION AND BELIEF, THE BENEFIT ARRANGEMENTS ARE AND
HAVE BEEN ADMINISTERED IN SUBSTANTIAL COMPLIANCE WITH THEIR TERMS AND THE
REQUIREMENTS OF APPLICABLE LAW; THE PENSION BENEFIT GUARANTY CORPORATION
(“PBGC”) HAS NOT INSTIGATED OR THREATENED TO INSTIGATE PROCEEDINGS TO TERMINATE
ANY BENEFIT AGREEMENTS; NO LITIGATION OR INVESTIGATION IS PENDING OR THREATENED
CONCERNING OR INVOLVING ANY BENEFIT AGREEMENTS; AND NO UNFUNDED LIABILITY OR
ACCUMULATED FUNDING DEFICIENCY EXISTS UNDER OR WITH RESPECT TO BENEFIT
AGREEMENTS WHICH HAS NOT BEEN PROPERLY REFLECTED ON THE FINANCIAL STATEMENTS.


 


3.14         TITLE TO ASSETS.  THE COMPANY HAS GOOD AND MERCHANTABLE TITLE TO
ALL OF ITS ASSETS AND, EXCLUDING ONLY TRACT B-2, TO THE ACQUIRED ASSETS.  EXCEPT
AS SET FORTH ON SCHEDULE 3.14, NONE OF THE COMPANY’S ASSETS NOR THE ACQUIRED
ASSETS ARE SUBJECT TO ANY MORTGAGE, PLEDGE, LIEN, SECURITY INTEREST, LEASE,
ENCUMBRANCE, INDEBTEDNESS OR CHARGE EXCEPT FOR ACCRUED TAXES NOT YET DUE AND
PAYABLE. 


 


3.15         CONDITION OF TANGIBLE PROPERTY.  EACH OF THE ACQUIRED ASSETS IS IN
GOOD OPERATING CONDITION AND REPAIR, NORMAL WEAR AND TEAR EXCEPTED.

 

12

--------------------------------------------------------------------------------


 


3.16         BROKERAGE.  THERE ARE NO CLAIMS FOR BROKERAGE COMMISSIONS OR
FINDER’S FEES OR SIMILAR COMPENSATION IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT BASED ON ANY ARRANGEMENT MADE BY OR ON BEHALF OF
THE COMPANY OR THE SELLERS FOR WHICH THE PURCHASER OR THE COMPANY SHALL HAVE
LIABILITY FOLLOWING THE CLOSING, AND SELLERS AGREE TO INDEMNIFY AND HOLD
PURCHASER AND THE COMPANY HARMLESS AGAINST ANY COSTS OR DAMAGES INCURRED AS A
RESULT OF ANY SUCH CLAIM.


 


3.17         ENVIRONMENTAL MATTERS.  EXCEPT AS LISTED ON SCHEDULE 3.17 HERETO,


 


(A)           THE OPERATIONS OF THE COMPANY COMPLY IN ALL RESPECTS WITH ALL
ENVIRONMENTAL AND SAFETY REQUIREMENTS EXCEPT WHERE ANY NONCOMPLIANCE SHALL NOT
HAVE AN ADVERSE EFFECT ON THE CONDITION (FINANCIAL OR OTHERWISE), AFFAIRS OR
BUSINESS OPERATIONS OF THE COMPANY OR THE ACQUIRED ASSETS;


 


(B)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY AND
EACH SELLER HAVE OBTAINED AND COMPLIED WITH, AND ARE IN COMPLIANCE, IN ALL
RESPECTS, WITH ALL PERMITS, LICENSES AND OTHER AUTHORIZATIONS THAT MAY BE
REQUIRED PURSUANT TO ENVIRONMENTAL AND SAFETY REQUIREMENTS FOR THE OCCUPATION
AND OPERATION OF THE TRUCK STOP, INCLUDING, BUT NOT LIMITED TO, THE SALE AND
STORAGE OF FUEL AND FUEL OIL; A LIST OF ALL SUCH PERMITS, LICENSES AND OTHER
AUTHORIZATIONS IS SET FORTH ON SCHEDULE 3.17(B);


 


(C)           NEITHER THE COMPANY, NOR ITS CURRENT PROPERTY OR OPERATIONS ARE
SUBJECT TO ANY ORDER FROM OR AGREEMENT WITH ANY GOVERNMENTAL AUTHORITY OR THIRD
PARTY RESPECTING (I) THE FAILURE OF THE COMPANY TO COMPLY WITH ANY ENVIRONMENTAL
AND SAFETY REQUIREMENTS OR ANY REMEDIAL ACTION OR (II) ANY ENVIRONMENTAL
LIABILITIES AND COSTS ARISING FROM A VIOLATION OR ALLEGED VIOLATION OF ANY
ENVIRONMENTAL AND SAFETY REQUIREMENTS EXCEPT FOR THOSE ORDERS AND AGREEMENTS
WITH WHICH THE COMPANY HAS COMPLIED AND ARE LISTED ON SCHEDULE  3.17(C);


 


(D)           NEITHER THE COMPANY NOR ITS OPERATIONS IS SUBJECT TO ANY JUDICIAL
OR ADMINISTRATIVE PROCEEDING ALLEGING A VIOLATION OF ANY ENVIRONMENTAL AND
SAFETY REQUIREMENT AND NO SELLER HAS RECEIVED ANY NOTICE (WHETHER ORAL OR
WRITTEN) RELATED TO THE SAME NOR TO THE BEST OF ANY THE SELLER’S KNOWLEDGE IS
THERE ANY REASON OR GROUNDS FOR THE SAME;


 


(E)           NONE OF THE CURRENT OR PAST OPERATIONS OF THE COMPANY IS SUBJECT
OF ANY INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY EVALUATING WHETHER ANY
REMEDIAL ACTION IS NEEDED TO RESPOND TO A VIOLATION OR THREATENED VIOLATION OF
ANY ENVIRONMENTAL AND SAFETY REQUIREMENTS; AND


 


(F)            SCHEDULE 3.17(F) IS A FULL, COMPLETE AND ACCURATE LIST OF ALL
UNDERGROUND STORAGE AND ABOVEGROUND STORAGE TANKS (UST’S AND AST’S,
RESPECTIVELY) ON THE ACQUIRED ASSETS, EACH OF WHICH IS NOW AND HAS AT ALL TIMES
PRIOR HERETO BEEN OPERATED AND MAINTAINED IN FULL COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL AND SAFETY REQUIREMENTS.


 


3.18         INSURANCE.  SCHEDULE 3.18 LISTS ALL INSURANCE POLICIES AND PROGRAMS
OWNED BY THE COMPANY, THE PREMIUMS FOR EACH INSURANCE POLICY AND PROGRAM AND THE
DATE ON WHICH EACH

 

13

--------------------------------------------------------------------------------


 


INSURANCE POLICY AND PROGRAM PREMIUM IS NEXT DUE.  EXCEPT AS SET FORTH ON
SCHEDULE 3.18, TO THE BEST OF ANY SELLER’S KNOWLEDGE, INFORMATION AND BELIEF,
EACH OF THOSE INSURANCE POLICIES AND PROGRAMS IS IN FULL FORCE AND EFFECT, AND
THE INSURANCE PREMIUMS FOR THOSE POLICIES AND PROGRAMS HAVE BEEN PAID IN FULL
THROUGH THE CLOSING DATE.  THERE ARE NO OUTSTANDING CLAIMS UNDER ANY INSURANCE
POLICIES OR PROGRAM.


 


3.19         TRUCK STOP REAL PROPERTY.  TO THE BEST OF EACH SELLERS’ KNOWLEDGE,
THERE IS NOT NOW PENDING NOR THREATENED: (A) ANY LITIGATION OR PROCEEDING TO
TAKE ALL OR ANY PORTION OF THE ACQUIRED ASSETS BY EMINENT DOMAIN; (B) ANY STREET
WIDENING OR CHANGES IN ANY HIGHWAY OR TRAFFIC LANES OR PATTERNS IN THE IMMEDIATE
VICINITY OF THE TRUCK STOP; OR (C) OTHER CHANGE OR MODIFICATION BY A STATE,
LOCAL OR FEDERAL AUTHORITY OR AGENCY WHICH WOULD ADVERSELY AFFECT THE TRUCK STOP
OR ANY OF THE ACQUIRED ASSETS.  FURTHER, (I) THE TRUCK STOP IS CONNECTED TO AND
SERVICED BY ADEQUATE WATER, NATURAL GAS, SEWAGE DISPOSAL AND ELECTRIC
FACILITIES; (II) ALL MATERIAL SYSTEMS OF THE TRUCK STOP, INCLUDING, BUT NOT
LIMITED TO, HEATING, VENTILATION, AIR CONDITIONING, ELECTRICAL, SEWAGE,
PLUMBING, ETC., ARE IN GOOD OPERATING CONDITION, SUBJECT TO REASONABLE AND
ORDINARY WEAR AND TEAR; AND (III) TO THE KNOWLEDGE OF EACH SELLER, THE TRUCK
STOP AND ALL IMPROVEMENTS LOCATED THEREON ARE IN FULL COMPLIANCE WITH CURRENT
BUILDING AND ZONING LAWS.  NO SELLER HAS ANY INFORMATION OR KNOWLEDGE THAT ANY
PORTION OF THE ACQUIRED ASSETS ARE BEING CONDEMNED OR OTHERWISE TAKEN FOR USE AS
PART OF ANY STREET OR HIGHWAY WIDENING PROCESS.


 


3.20         CONTINUED OPERATIONS.  EACH OF THE SELLERS’ REPRESENTS AND WARRANTS
THAT THE COMPANY SHALL BE ABLE TO CONTINUE TO OPERATE THE TRUCK STOP, WITHOUT
CHANGE AND WITHOUT BEING SUBJECT TO ANY LIENS, INDEBTEDNESS OR CLAIMS OF ANY
NATURE, ON THE SAME BASIS AS IT WAS OPERATED PRIOR TO THE CLOSING DATE.


 


3.21         TAX MATTERS.  THE PURCHASER SHALL HAVE NO LIABILITY FOR OR EXPOSURE
TO ANY TAXES ARISING FROM THE OPERATION(S) OF THE COMPANY OR THE ACQUIRED ASSETS
PRIOR TO THE CLOSING DATE.  ALL NECESSARY AND REQUIRED TAX RETURNS HAVE BEEN
TIMELY FILED AND ARE CORRECT IN ALL MATERIAL RESPECTS AS TO THE AMOUNT OF ANY
TAX OWED AND HAVE BEEN PREPARED IN COMPLIANCE WITH ALL APPLICABLE LAWS AND
REGULATIONS IN ALL RESPECTS; THE COMPANY HAS PAID ALL TAXES DUE AND OWING BY IT
(WHETHER OR NOT SUCH TAXES ARE REQUIRED TO BE SHOWN ON A TAX RETURN) AND HAVE
WITHHELD AND PAID OVER TO THE APPROPRIATE TAXING AUTHORITY ALL TAXES WHICH IT IS
REQUIRED TO WITHHOLD FROM AMOUNTS PAID OR OWING TO ANY EMPLOYEE, MEMBER,
CREDITOR OR OTHER THIRD PARTY; NO SELLER HAS WAIVED ANY STATUTE OF LIMITATIONS
WITH RESPECT TO ANY TAXES OR AGREED TO ANY EXTENSION OF TIME WITH RESPECT TO ANY
MATERIAL TAX ASSESSMENT OR DEFICIENCY; AS OF THE AGREEMENT DATE; NO FOREIGN,
FEDERAL, STATE, PARISH OR LOCAL TAX AUDITS OR ADMINISTRATIVE OR JUDICIAL
PROCEEDINGS ARE PENDING OR BEING CONDUCTED WITH RESPECT TO THE COMPANY OR ANY OF
THE ACQUIRED ASSETS; NO INFORMATION RELATED TO TAX MATTERS HAS BEEN REQUESTED BY
ANY FOREIGN, FEDERAL, STATE OR LOCAL TAXING AUTHORITY AND NO WRITTEN NOTICE
INDICATING AN INTENT TO OPEN AN AUDIT OR OTHER REVIEW HAS BEEN RECEIVED BY THE
COMPANY OR ANY SELLER FROM ANY FOREIGN, FEDERAL, STATE, PARISH OR LOCAL TAXING
AUTHORITY.


 


(A)           THE COMPANY HAS NOT MADE AN ELECTION UNDER §341(F) OF THE CODE. 
THE COMPANY IS NOT LIABLE FOR THE TAXES OF ANOTHER PERSON (I) UNDER TREAS. REG.
§ 1.1502-6 (OR COMPARABLE PROVISIONS OF STATE, LOCAL OR FOREIGN LAW), (II) TO
ANY SELLER’S KNOWLEDGE, AS A TRANSFEREE OR

 

14

--------------------------------------------------------------------------------


 


SUCCESSOR, OR (III) BY CONTRACT OR INDEMNITY.  THE COMPANY IS NOT A PARTY TO ANY
TAX SHARING AGREEMENT; AND


 


(B)           ON THE DATE OF ITS FORMATION AND AT ALL TIMES THEREAFTER, THE
COMPANY HAS BEEN CLASSIFIED AS EITHER A SUB-CHAPTER “S” CORPORATION UNDER THE
CODE FOR (I) FEDERAL INCOME TAX PURPOSES AND (II) FOR STATE AND LOCAL INCOME TAX
PURPOSES IN LOUISIANA.


 


(C)           THE COMPANY IS NOW A SUB-CHAPTER “S” CORPORATION UNDER THE CODE
AND WAS NOT AT ANY PRIOR TIME A “C” CORPORATION. 


 


(D)           NOT LESS THAN TWENTY (20) DAYS PRIOR TO FILING ANY TAX RETURN FOR
THE TAX YEAR OF 2005 OR ANY PART THEREOF, EACH SUCH TAX RETURN SHALL BE
SUBMITTED TO THE PURCHASER. 


 


3.22         LISTED DEVICES.  THE LISTED DEVICES ARE ALL OF THE DEVICES
CURRENTLY PLACED IN THE TRUCK STOP AND EACH LISTED DEVICE IS OWNED BY THE
COMPANY.  EACH SELLER AGREES, AS A PART OF THE CLOSING, TO REQUEST A COORDINATED
TRANSFER OF THE LISTED DEVICES FROM THE LOUISIANA GAMING REGULATORY AUTHORITIES
AND TO COOPERATE IN THE TRANSFER OF SAID LISTED DEVICES AND TO TIMELY PROVIDE
ALL DOCUMENTATION AND INFORMATION AS SHALL BE NECESSARY TO ENSURE THE ORDERLY
AND PROPER TRANSFER OF LISTED DEVICES AT THE TRUCK STOP, INCLUDING ENSURING THAT
THERE IS NO PERIOD OF TIME DURING SUCH A TRANSFER WHEN THE LISTED DEVICES ARE
NOT LEGALLY OPERATING AT THE TRUCK STOP AND AVAILABLE FOR PLAY BY THE GENERAL
PUBLIC.  CONCURRENTLY HEREWITH, EACH SELLER AGREES FOR THEMSELVES AND TO CAUSE
THE COMPANY TO EXECUTE A PURCHASE AGREEMENT WITH SOUTHERN TRADING COMPANY, A
LOUISIANA CORPORATION, OR ANY OTHER DESIGNEE OF THE PURCHASER, TRANSFERRING ALL
OF COMPANY’S INTEREST IN THE LISTED DEVICES TO SOUTHERN TRADING CORPORATION FOR
THE TOTAL CONSIDERATION OF ONE DOLLAR ($1.00) PER DEVICE.


 


(A)           THE AMOUNT AND TYPE OF FUEL SALES AT THE TRUCK STOP, AT ALL TIMES
FOR THE LAST TWENTY-FOUR (24) MONTHS, HAVE BEEN SUFFICIENT TO QUALIFY THE TRUCK
STOP, PURSUANT TO THE LIQUOR AND GAMING LAWS OF THE STATE OF LOUISIANA, AS A
TRUCK STOP FACILITY APPROVED TO OPERATE NOT LESS THAN FIFTY (50) DEVICES.  NO
SELLER HAS ANY KNOWLEDGE OF ANY INFORMATION THAT WOULD LEAD ANY PARTY TO
REASONABLY ANTICIPATE ANY CHANGE IN THE FORESEEABLE FUTURE IN THE LEVEL AND TYPE
OF FUEL SALES AT THE TRUCK STOP.  EXCEPT AS SET FORTH ON SCHEDULE 3.23, NOT MORE
THAN ONE (1) PERCENT OF ALL FUEL SALES AT THE TRUCK STOP DURING ANY ONE (1) YEAR
PERIOD WERE MADE TO ANY SELLER OR ANY AFFILIATE OF THE SAME.


 


(B)           THE COMPANY CURRENTLY HAS AND WILL AS OF THE CLOSING HAVE A
VALIDLY ISSUED ESTABLISHMENT LICENSE AND A DEVICE OWNERS LICENSE AND NEITHER OF
THE FOREGOING IS NOW NOR AT THE CLOSING SHALL BE SUBJECT TO ANY INVESTIGATION OR
CONDITION.


 

3.23         Interest in Competitors, Suppliers and Customers.  Except as set
forth on Schedule 3.23, none of the Sellers has any ownership interest in any
competitor, supplier or customer of the Company.

 

15

--------------------------------------------------------------------------------


 

3.24         United States Securities Law Compliance.

 

(a)           No Seller has either directly nor indirectly offered the Shares
for sale, nor solicited any offer to buy the Shares, by means of any general
advertising or by any other form of general solicitation.  No Seller has either
directly nor indirectly offered the Shares for sale, nor solicited any offer to
buy the Shares, in any other manner that would require the sale of such Shares
to be subject to the registration requirements of the Securities Act or any
state securities law, rule or regulation.

 


(C)           NO SELLER IS SELLING THE SHARES ON BEHALF OF THE COMPANY IN
CONNECTION WITH THE DISTRIBUTION OF SUCH SHARES.


 


(D)           EACH SELLER CONFIRMS THAT HE OR SHE DID NOT ACQUIRE THE SHARES
WITH A VIEW TO, OR FOR, THE RESALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF
WITHIN THE MEANING OF THE SECURITIES ACT OR ANY STATE SECURITIES LAW, RULE OR
REGULATION WHICH WOULD NOT BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OR ANY STATE SECURITIES LAW RULE OR REGULATION.


 


(E)           THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH SELLER
AND, ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE PURCHASER,
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF EACH SELLER ENFORCEABLE
AGAINST EACH SELLER IN ACCORDANCE WITH ITS TERMS.  EACH SELLER IS OF THE AGE OF
MAJORITY AND OF SOUND MIND AND UNDER NO MENTAL DISABILITIES WHATSOEVER.


 


ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 


4.1           PURCHASER REPRESENTS AND WARRANTS TO EACH OF THE SELLERS AS
FOLLOWS:. 

 


(A)           THE PURCHASER IS DULY FORMED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND IS QUALIFIED TO DO BUSINESS
IN EVERY JURISDICTION IN WHICH ITS OWNERSHIP OF PROPERTY OR THE CONDUCT OF
BUSINESS REQUIRES IT TO QUALIFY.  THE PURCHASER POSSESSES ALL REQUISITE POWER
AND AUTHORITY, AND ALL LICENSES, PERMITS AND AUTHORIZATIONS NECESSARY, TO OWN
AND OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESSES AS NOW CONDUCTED AND TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE PURCHASER IS NOT
IN VIOLATION OF ANY OF THE PROVISIONS OF ITS ARTICLES OF INCORPORATION OR
BY-LAWS.


 


(B)           PURCHASER HAS TAKEN ALL ACTION NECESSARY FOR THE DUE
AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND ITS
RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT.  UPON EXECUTION AND DELIVERY BY
PURCHASER AND SELLERS, THIS AGREEMENT SHALL CONSTITUTE THE VALID AND LEGALLY
BINDING OBLIGATION OF PURCHASER IN ACCORDANCE WITH ITS TERMS.


 


(C)           THERE ARE NO CLAIMS FOR BROKERAGE COMMISSIONS OF FINDER’S FEES OR
SIMILAR COMPENSATION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT BASED ON ANY ARRANGEMENT MADE BY OR ON BEHALF OF PURCHASER THAT WILL
BECOME A LIABILITY OF THE SELLER, AND PURCHASER AGREES TO INDEMNIFY AND HOLD
SELLERS HARMLESS AGAINST ANY COSTS OR DAMAGES INCURRED AS A RESULT OF ANY SUCH
CLAIM.

 

16

--------------------------------------------------------------------------------


 


(D)           EXECUTION AND DELIVERY BY PURCHASER OF THIS AGREEMENT, PERFORMANCE
BY PURCHASER OF ITS RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT AND CONSUMMATION
BY PURCHASER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT DO NOT REQUIRE
PURCHASER TO OBTAIN ANY CONSENT, APPROVAL OR ACTION BY, OR MAKE ANY FILING WITH
OR GIVE ANY NOTICE TO, ANY PERSON, EXCEPT SUCH AS HAVE BEEN DULY OBTAINED OR
MADE, AS THE CASE MAY BE, AND ARE IN FULL FORCE AND EFFECT, AND ROUTINE FILINGS
WITH REGULATORY AUTHORITIES.

 


ARTICLE V

 

CONDITIONS PRECEDENT

 


5.1           CONDITIONS TO THE PURCHASER’S OBLIGATIONS.  THE OBLIGATION OF THE
PURCHASER TO PURCHASE THE SHARES AND THE TRACT B-2 AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT SHALL BE EXPRESSLY SUBJECT TO THE
SATISFACTION AND FULFILLMENT, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING
CONDITIONS PRECEDENT AND ANY OTHER CONDITIONS STATED ELSEWHERE IN THIS
AGREEMENT.


 


(A)           THERE SHALL BE NO CAUSE OF ACTION, ORDER OR PRELIMINARY OR
PERMANENT INJUNCTION ENTERED, PENDING OR THREATENED IN ANY ACTION OR PROCEEDING
BEFORE ANY UNITED STATES FEDERAL OR STATE COURT OR AGENCY, OR ANY FOREIGN COURT,
OF COMPETENT JURISDICTION OR GOVERNMENTAL AUTHORITY (WHICH HAS JURISDICTION OVER
THE ENFORCEMENT OF ANY APPLICABLE LAWS) ENJOINING OR THREATENING, IN WHOLE OR IN
PART, THE COMPANY’S CURRENT OPERATIONS, MAKING ILLEGAL OR PROHIBITING THE
CONSUMMATION OF THE TRANSACTIONS HEREUNDER, INCLUDING THE TRANSFER OF THE SHARES
OR THE ACQUIRED ASSETS AND/OR THE OPERATION OF DEVICES AT THE TRUCK STOP.


 


(B)           THE REPRESENTATIONS AND WARRANTIES OF EACH SELLER SET FORTH IN
THIS AGREEMENT AND THE EXHIBITS, SCHEDULES, ATTACHMENTS, DOCUMENTS,
CERTIFICATES, FINANCIAL STATEMENTS OR OTHER ITEMS PREPARED OR SUPPLIED TO THE
PURCHASER BY OR ON BEHALF OF ANY SELLER OR THE COMPANY SHALL BE TRUE AND CORRECT
IN ALL RESPECTS ON THE CLOSING DATE WITH THE SAME EFFECT AS THOUGH ALL SUCH
ITEMS HAD BEEN MADE ON AND AS OF SUCH DATE, AND EACH SELLER SHALL DELIVER, AS A
PART OF THE CLOSING HEREUNDER, TO THE PURCHASER A CERTIFICATE CERTIFYING SUCH OR
IDENTIFYING ANY CHANGES AS OF THE CLOSING DATE.


 


(C)           THE PURCHASER SHALL HAVE RECEIVED A GOOD STANDING CERTIFICATE FOR
THE COMPANY DATED WITHIN FIFTEEN (15) DAYS PRIOR TO THE CLOSING DATE.


 


(D)           THE ACQUIRED ASSETS SHALL BE IN GOOD PHYSICAL AND OPERATING
CONDITION, EXCEPTING NORMAL WEAR AND TEAR ONLY, AS EXISTED ON THE AGREEMENT
DATE.  NO DAMAGE OR CASUALTY SHALL HAVE OCCURRED TO THE ACQUIRED ASSETS, DEVICES
OR OPERATIONS OF THE COMPANY PRIOR TO THE CLOSING DATE.


 


(E)           PURCHASER SHALL HAVE RECEIVED A LEGAL OPINION, IN THE FORM OF
EXHIBIT D ATTACHED HERETO, FROM LEGAL COUNSEL FOR THE SELLERS.

 

17

--------------------------------------------------------------------------------


 


(F)            AS OF THE CLOSING DATE, THERE SHALL BE NO ADVERSE CHANGE IN THE
OPERATING RESULTS, OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE), PROSPECTS,
EMPLOYEE RELATIONS OR CUSTOMER OR SUPPLIER RELATIONS OF THE COMPANY OR THE
ACQUIRED ASSETS, AS APPLICABLE. 


 


(G)           THE PURCHASER SHALL HAVE RECEIVED FROM EACH SELLER AS APPROPRIATE
EACH OF THE INSTRUMENTS AND OTHER DOCUMENTS REFERRED TO ELSEWHERE IN THIS
AGREEMENT.


 


(H)           ALL MANAGERS, DIRECTORS AND OFFICERS OF THE COMPANY SHALL HAVE
RESIGNED EFFECTIVE AS OF MIDNIGHT ON THE CLOSING DATE AND THE PURCHASER SHALL
HAVE RECEIVED FROM EACH MANAGER, DIRECTOR AND OFFICER THE WRITTEN RESIGNATION
DESCRIBED ABOVE.


 


(I)            EACH SELLER AGREES THAT ON OR PRIOR TO THE CLOSING DATE, THEY
SHALL, AS APPLICABLE, HAVE EXECUTED A PURCHASE AGREEMENT BETWEEN THE COMPANY AND
SOUTHERN TRADING CORPORATION, OR ANY OTHER DESIGNEE OF THE PURCHASER,
TRANSFERRING TO SOUTHERN TRADING CORPORATION, OR SUCH OTHER DESIGNEE, ALL OF THE
LISTED DEVICES AS OF THE CLOSING DATE.


 


5.2           CONDITIONS TO THE SELLERS’ OBLIGATIONS.  THE OBLIGATION OF EACH
SELLER TO SELL THE SHARES AND THE TRACT B-2 TO THE PURCHASER SHALL BE SUBJECT TO
THE SATISFACTION AND FULFILLMENT, AT OR BEFORE THE CLOSING, OF THE FOLLOWING
CONDITIONS PRECEDENT:


 


(A)           THERE SHALL BE NO CAUSE OF ACTION, ORDER OR PRELIMINARY OR
PERMANENT INJUNCTION ENTERED, PENDING OR THREATENED IN ANY ACTION OR PROCEEDING
BEFORE ANY UNITED STATES FEDERAL OR STATE COURT OR AGENCY, OR ANY FOREIGN COURT,
OF COMPETENT JURISDICTION OR GOVERNMENTAL AUTHORITY (WHICH HAS JURISDICTION OVER
THE ENFORCEMENT OF ANY APPLICABLE LAWS) ENJOINING OR THREATENING, IN WHOLE OR IN
PART, THE COMPANY’S CURRENT OPERATIONS, MAKING ILLEGAL OR PROHIBITING THE
CONSUMMATION OF THE TRANSACTIONS HEREUNDER, INCLUDING THE TRANSFER OF THE
SHARES, THE ACQUIRED ASSETS AND/OR THE OPERATION OF DEVICES AT THE TRUCK STOP;


 


(B)           PURCHASER HAS TIMELY DELIVERED OR CAUSED TO BE DELIVERED THE
PURCHASE PRICE AND THE TRACT B-2 PURCHASE PRICE, PLUS OR MINUS ANY APPLICABLE
PRORATIONS HEREUNDER, TO THE TITLE COMPANY;


 


(C)           PURCHASER SHALL HAVE PERFORMED ALL OBLIGATIONS AND COMPLIED WITH
ALL AGREEMENTS AND COVENANTS REQUIRED HEREUNDER TO BE PERFORMED BY PURCHASER ON
OR BEFORE THE CLOSING DATE;


 


(D)           PURCHASER’S REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN
ANY DOCUMENTS FURNISHED TO THE SELLERS ON OR PRIOR TO THE CLOSING DATE SHALL BE
TRUE AND CORRECT IN ALL RESPECTS AS OF THE CLOSING DATE;


 


(E)           THE TITLE COMPANY HAS CONFIRMED TO SELLERS THAT THE TITLE COMPANY
IS UNCONDITIONALLY PREPARED TO DISBURSE THE PURCHASE PRICE AND THE TRACT B-2
PURCHASE PRICE (PLUS OR MINUS ALL APPLICABLE PRORATIONS AND THE ESCROW
HOLD-BACK) TO THE SELLERS OR THEIR DESIGNEES SUBJECT ONLY TO THE PERFORMANCE BY
THE SELLERS OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT;

 

18

--------------------------------------------------------------------------------


 


ARTICLE VI

 

ACT OF CASH SALE, ADJUSTMENTS AND PRORATIONS, CLOSING.

 


6.1           ACT OF CASH SALE.  THE TRACT B-2 SELLERS SHALL CONVEY TRACT B-2 TO
PURCHASER BY AN ACT OF CASH SALE, ATTACHED HERETO AS EXHIBIT B, CONVEYING GOOD,
MARKETABLE AND INDEFEASIBLE FEE SIMPLE TITLE TO TRACT B-2 SUBJECT ONLY TO THE
ENCUMBRANCES IDENTIFIED ON SCHEDULE 2.2. 


 


6.2           TAXES AND ASSESSMENTS: CLOSING COSTS.


 


(A)           REAL ESTATE AND AD VALOREM TAXES, GENERAL AND SPECIAL AND
ASSESSMENTS (COLLECTIVELY “REAL ESTATE TAXES”),  UTILITIES AND OTHER SIMILAR
CHARGES, SHALL BE PRORATED BETWEEN THE SELLERS, AS APPLICABLE, AND THE PURCHASER
AS OF THE CLOSING DATE, SUCH THAT CREDITS, CHARGES AND EXPENSES OF THE COMPANY,
UP TO 7:00 A.M. LOCAL TIME ON THE CLOSING DATE AND ALL DAYS PRECEDING THE
CLOSING DATE, SHALL BE ALLOCATED TO SELLERS, AS APPLICABLE (REGARDLESS OF WHEN
AN INVOICE IS ISSUED OR PAYMENT FOR SUCH CHARGES AND EXPENSES IS DUE), AND
CREDITS, CHARGES AND EXPENSES AFTER 7:00 A.M. LOCAL TIME ON THE CLOSING DATE
SHALL BE ALLOCATED TO PURCHASER.  THE PURCHASE PRICE SHALL BE ADJUSTED AT THE
CLOSING TO REFLECT THE PRORATIONS.


 


(B)           IF THE ACTUAL AMOUNT OF REAL ESTATE TAXES IS NOT KNOWN ON THE
CLOSING DATE, REAL ESTATE TAXES SHALL BE PRORATED ON THE BASIS OF THE RATE SHOWN
ON THE LAST AVAILABLE TAX DUPLICATE.  EACH SELLER REPRESENTS AND WARRANTS THAT
THERE ARE NO SPECIAL ASSESSMENTS WITH REGARD TO THE ANY REAL PROPERTY OWNED BY
THE COMPANY OR TRACT B-2.  UPON RECEIPT OF THE FINAL TAX DUPLICATE FOR THE
PERIOD ENCOMPASSING THE CLOSING DATE, THE PARTIES SHALL ADJUST, OUTSIDE OF THE
ESCROW, THE PRORATION OF REAL ESTATE TAXES BASED UPON THE ACTUAL TAX DUPLICATE.


 


(C)           IF ANY ERRORS OR OMISSIONS ARE MADE REGARDING ADJUSTMENTS AND
PRORATIONS AS AFORESAID, THE PARTIES SHALL MAKE THE APPROPRIATE CORRECTIONS
PROMPTLY UPON THE DISCOVERY THEREOF. ANY CORRECTED ADJUSTMENT OR PRORATION SHALL
BE PAID IN CASH TO THE PARTY ENTITLED THERETO. PURCHASER SHALL PAY FOR RECORDING
FEES AND ANY ESCROW FEES AND TRANSFER TAXES AND CONVEYANCE FEES ASSOCIATED WITH
THE CONVEYANCE OF ANY REAL PROPERTY HEREUNDER. 


 


6.3           CLOSING.  THIS TRANSACTION SHALL BE CLOSED THROUGH AN ESCROW THAT
IS TO BE HELD BY THE TITLE COMPANY, IN ACCORDANCE WITH THE GENERAL PROVISIONS OF
THE USUAL FORM OF ESCROW AGREEMENT THEN IN USE BY SUCH TITLE COMPANY FOR
TRANSACTIONS SIMILAR TO THIS WITH SUCH SPECIAL PROVISIONS INSERTED AS MAY BE
REQUIRED TO CONFORM WITH THIS AGREEMENT.  EACH PARTY SHALL EXECUTE AND DELIVER
ON A TIMELY BASIS ALL ESCROW INSTRUCTIONS, ACTS OF CASH SALE, FUNDS, SETTLEMENT
STATEMENTS AND OTHER DOCUMENTS REASONABLY NECESSARY TO ACCOMPLISH CLOSING.  IN
ADDITION TO, AND NOT IN LIMITATION OF, THE FOREGOING:


 


(A)           ON OR BEFORE THE CLOSING DATE, SELLERS, AS APPLICABLE, SHALL
EXECUTE, DELIVER OR CAUSE TO BE DELIVERED TO THE TITLE COMPANY ALL OF THE ITEMS
LISTED BELOW:


 

I.              THE ACT OF CASH SALE;

 

19

--------------------------------------------------------------------------------


 

II.             THE ASSIGNMENT, IN BLANK, OF THE SHARES;

 

III.            THE SHARE CERTIFICATES;

 

IV.            THE COMPANY’S CORPORATE RECORDS AND CORPORATE RECORD BOOK;

 

V.             ANY OTHER INSTRUMENTS THEN REQUIRED PURSUANT TO ANY OTHER
SECTIONS OF THIS AGREEMENT;

 

VI.            MECHANICS LIEN AFFIDAVIT REQUIRED BY THE TITLE COMPANY;

 

VII.           A NON-IMPUTATION AFFIDAVIT; AND

 

VIII.          AFFIDAVIT OF NON-FOREIGN STATUS, AS CONTEMPLATED BY SECTION 1445
OF THE CODE.

 


(B)           ON OR BEFORE THE CLOSING DATE, PURCHASER SHALL DELIVER OR CAUSE TO
BE DELIVERED TO TITLE COMPANY THE PURCHASE PRICE AND THE TRACT B-2 PURCHASE
PRICE, LESS THE ESCROW HOLD BACK AND THE DEPOSIT, AND SUBJECT TO THE PRORATIONS
AND CREDITS AS HEREIN PROVIDED.


 


(C)           THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE COMPLETED
BY THE TITLE COMPANY ON THE CLOSING DATE BY DOING EACH OF THE FOLLOWING:


 

I.              BY FILING THE ACT OF CASH SALE FOR RECORD IN THE RECORDS OF
CALCASIEU PARISH, LOUISIANA;

 

II.             BY CAUSING THE ISSUANCE OF THE TITLE POLICY, SUBJECT ONLY TO THE
PERMITTED ENCUMBRANCES, AND FORWARDING THE TITLE POLICY TO PURCHASER;

 

III.            BY PRORATING TAXES, ASSESSMENTS AND OTHER AMOUNTS, IN ACCORDANCE
WITH THIS AGREEMENT AND THE SETTLEMENT STATEMENT, AND PAYING AND CHARGING
PURCHASER AND SELLERS FOR THOSE COSTS AND EXPENSES TO BE PAID BY SELLERS OR
PURCHASER PURSUANT HERETO;

 

IV.            BY DISBURSING, PURSUANT TO THE SETTLEMENT STATEMENT, ANY AND ALL
FUNDS THEN ON DEPOSIT HEREUNDER AND ALL DOCUMENTS HEREUNDER TO THE APPLICABLE
PARTIES; AND

 

V.             BY PREPARING AND FORWARDING TO PURCHASER AND THE SELLERS FOUR (4)
SIGNED COPIES OF THE SETTLEMENT STATEMENT SETTING FORTH ALL RECEIPTS AND
DISBURSEMENTS PROVIDED FOR HEREIN.

 


(D)           IN THE EVENT THE TITLE COMPANY IS UNABLE TO SIMULTANEOUSLY PERFORM
ALL INSTRUCTIONS SET FORTH IN SECTION 6.3(C) ON THE CLOSING DATE, THE TITLE
COMPANY SHALL SO NOTIFY SELLERS AND PURCHASER, AND SHALL RETAIN, UNLESS
OTHERWISE INSTRUCTED BY THE PARTY DEPOSITING THE SAME, ALL DOCUMENTS AND FUNDS
DEPOSITED WITH THE TITLE COMPANY UNTIL RECEIPT BY THE TITLE COMPANY OF WRITTEN
INSTRUCTIONS EXECUTED BY SELLERS AND PURCHASER OR BY A COURT OF COMPETENT
JURISDICTION.

 

20

--------------------------------------------------------------------------------


 


6.4           POSSESSION.  AT NOON LOCAL TIME ON THE CLOSING DATE, SELLERS SHALL
CEASE OPERATION OF THE COMPANY AND THE ACQUIRED ASSETS AND SHALL DELIVER
POSSESSION THEREOF TO THE PURCHASER, AND ALL RISK OF LOSS WITH RESPECT THERETO
SHALL PASS TO THE PURCHASER OR ITS DESIGNEE.


 


6.5           CLOSING ACTIVITIES.  THE SELLERS AND PURCHASER AGREE THAT AT 7:00
A.M. LOCAL TIME, OR SUCH AGREEABLE TIME THEREAFTER ON THE CLOSING DATE, A
REPRESENTATIVE FROM EACH OF THEM (THE “REPRESENTATIVES”) SHALL MEET AT THE TRUCK
STOP AND SHALL JOINTLY PERFORM THE FOLLOWING FUNCTIONS:


 


(A)           REPRESENTATIVES OF THE PURCHASER SHALL BE PERMITTED TO FULLY
INSPECT THE TRUCK STOP TO ENSURE IT IS IN COMPLIANCE WITH THE OBLIGATIONS AND
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND THAT THE ACQUIRED ASSETS,
INCLUDING THE REQUIRED INVENTORY LEVELS, ARE IN PLACE;


 

I.              IF LESS THAN THE REQUIRED INVENTORY LEVELS ARE IN PLACE,
PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE FOR THE AMOUNT OF
INVENTORY (AT COST NOT RETAIL) NECESSARY TO MEET THE MINIMUM REQUIRED INVENTORY
LEVELS.

 


(B)           SHALL FURTHER COOPERATE TO TURN OVER ALL KEYS, PASSWORDS,
ACCOUNTS, AND COPIES OF ALL RECORDS, DOCUMENTS, INSTRUMENTS AND ANY OTHER ITEMS
NECESSARY FOR THE IMMEDIATE AND COMPLETE OPERATION OF THE TRUCK STOP; AND


 


(C)           VERIFY THAT AS OF THE CLOSING THERE IS NO LESS THAN $100,000 IN
CASH LEFT IN THE COMPANY’S OPERATING ACCOUNT.


 


6.6           ESCROW HOLD BACK.  ON THE CLOSING DATE, THE TITLE COMPANY SHALL
WITHHOLD AND PAY OVER TO DELAFIELD, WHO SHALL ACT AS ESCROW AGENT UNDER THIS
SECTION 6.6 (“ESCROW AGENT”), THE ESCROW HOLD BACK FROM THE SELLERS’ PROCEEDS
HEREUNDER WHO SHALL HOLD SUCH FUNDS IN ESCROW FOR THE BENEFIT OF ALL PARTIES AS
OUTLINED HEREIN.  IN THE EVENT THE PURCHASER SHALL RECEIVE ANY INVOICE, BILL OR
LETTER DEMANDING PAYMENT FOR ANY COSTS, TAXES OR ANY OTHER CLAIMS THAT ACCRUED
OR RELATE TO ANY PERIOD OF TIME ON OR PRIOR TO THE CLOSING DATE (“ESCROW
CLAIM”), INCLUDING, BUT NOT LIMITED TO, ANY POINT LIABILITY UNDER THE TRUCK
STOP’S FREQUENT PLAYER PROGRAM(S), PURCHASER SHALL SEND EVIDENCE OF SUCH ESCROW
CLAIM TO THE ESCROW AGENT AND TO THE SELLERS (“HOLD BACK NOTICE”). 


 


(A)           SELLERS SHALL HAVE TEN (10) BUSINESS DAYS FOLLOWING THEIR RECEIPT
OF THE HOLD BACK NOTICE TO SERVE, IN WRITING TO BOTH THE ESCROW AGENT AND THE
PURCHASER, ANY OBJECTIONS THEY MAY HAVE TO THE SAME.  IF NO OBJECTION IS TIMELY
SERVED BY THE SELLERS, ESCROW AGENT IS HEREWITH AUTHORIZED, WITHOUT FURTHER
ACTION BY ANY PARTY, TO PROMPTLY PAY SUCH ESCROW CLAIM OUT OF THE ESCROW HOLD
BACK. 


 

I.              IF SELLERS SHALL TIMELY OBJECT TO ANY PAYMENT OUT OF THE ESCROW
HOLD BACK AND THE BASIS FOR AN OBJECTION IS THAT THE OPERATING COSTS THAT ARE
THE SUBJECT OF THE HOLD BACK NOTICE AROSE AFTER THE CLOSING DATE, THEN THE
ESCROW AGENT SHALL HOLD SUCH AMOUNT AS IS IDENTIFIED IN THE HOLD BACK NOTICE
UNTIL SUCH TIME AS IT RECEIVES WRITTEN INSTRUCTIONS FROM ALL PARTIES TO DISBURSE
THE SAME; OR

 

II.             IF SELLERS SHALL TIMELY OBJECT TO ANY PAYMENT OUT OF THE ESCROW
HOLD BACK AND THE BASIS FOR AN OBJECTION IS ANYTHING OTHER THAN AN OBJECTION
BASED UPON SECTION 6.6(A)(I)

 

21

--------------------------------------------------------------------------------


 

ABOVE, THE ESCROW AGENT SHALL HOLD THE FUNDS IDENTIFIED IN THE HOLD BACK NOTICE
FOR AN ADDITIONAL THIRTY (30) DAYS, AFTER WHICH IT SHALL DISBURSE SUCH FUNDS AT
THE SOLE DIRECTION OF THE PURCHASER.

 


(B)           PROMPTLY AFTER THAT DATE WHICH IS THREE (3) FULL CALENDAR MONTHS
AFTER THE CLOSING DATE, ESCROW AGENT SHALL RELEASE ANY FUNDS THEN REMAINING IN
THE ESCROW HOLD BACK TO THE SELLERS.


 


6.7           SELLERS’ RELEASE.  EACH SELLER, ON BEHALF OF THEMSELVES AND THEIR
HEIRS, EXECUTORS, ADMINISTRATORS, PERSONAL REPRESENTATIVES, AFFILIATES, AGENTS
AND THE EMPLOYEES, OWNERS, MEMBERS, SHAREHOLDERS, OFFICERS, DIRECTORS,
SUCCESSORS AND ASSIGNS OF THE COMPANY PRIOR TO THE CLOSING DATE, HEREBY FULLY
RELEASES AND DISCHARGES PURCHASER, ANY OTHER PAST OR FUTURE SHAREHOLDERS,
MEMBERS, OFFICERS AND DIRECTORS OF THE PURCHASER AND THEIR HEIRS, EXECUTORS,
ADMINISTRATORS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS AND THE COMPANY
AND THE ACQUIRED ASSETS (THE “RELEASED PARTIES”), FROM ANY AND ALL RIGHTS,
CLAIMS, ACTIONS, CAUSES OF ACTION, DEMANDS, DAMAGES, COSTS AND EXPENSES, CLAIMS
FOR SALARIES OR REIMBURSEMENTS, ETC., WHATSOEVER THAT ANY OF THE SELLERS OR ANY
OF THE FOREGOING PARTIES NOW HAS OR MAY HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, DIRECTLY OR INDIRECTLY, ARISING OUT OF OR IN ANY WAY RELATING TO ANY
SELLER’S OPERATION OR OWNERSHIP OF THE TRUCK STOP, THE ACQUIRED ASSETS OR THE
COMPANY, WHETHER AS AN OFFICER, DIRECTOR, AGENT, OWNER, MEMBER, SHAREHOLDER,
EMPLOYEE OR OTHERWISE.  IN ADDITION TO THE FOREGOING, EACH SELLER SHALL CAUSE
ITS OWNERS, MEMBERS, SHAREHOLDERS, EMPLOYEES, OFFICERS AND AGENTS TO RESIGN,
EFFECTIVE AS OF THE CLOSING DATE, ANY POSITIONS THEY MAY HOLD WITHIN THE
COMPANY, INCLUDING, BUT NOT LIMITED TO, THE POSITIONS OF DIRECTOR, OFFICER,
MANAGER OR AGENT.  NOTHING CONTAINED IN THE FOREGOING IS INTENDED TO NOR SHALL
IT BE CONSTRUED AS RELEASING ANY CLAIMS THAT ANY SELLER MAY HAVE ARISING UNDER
THIS AGREEMENT.


 


ARTICLE VII

 

OBLIGATION NOT TO DO

 


7.1           OBLIGATION NOT TO DO.  FOR A PERIOD OF FIVE (5) YEARS AFTER THE
CLOSING DATE, SELLERS NEITHER DIRECTLY NOR INDIRECTLY (A) SHALL OWN ANY INTEREST
IN, MANAGE, BE EMPLOYED BY OR PROVIDE SERVICES TO OR CONSULT WITH, DIRECTLY OR
INDIRECTLY IN ANY MANNER WHATSOEVER, ANY PERSON (OTHER THAN THE COMPANY) ENGAGED
IN GAMING OR ANY ACTIVITIES RELATED TO THE TRUCK STOP ANYWHERE WITHIN THE PARISH
OF CALCASIEU, (B) SHALL SOLICIT ANY CURRENT OR FORMER CUSTOMERS OF THE COMPANY
CONCERNING GAMING OR ANY ACTIVITIES RELATED TO THE TRUCK STOP OR (C) SOLICIT ANY
CURRENT OR FUTURE EMPLOYEE OF THE COMPANY TO LEAVE THE COMPANY’S EMPLOYMENT FOR
OTHER EMPLOYMENT IN GAMING OR ANY ACTIVITIES RELATED TO THE TRUCK STOP. 


 


(A)           THE FOREGOING RESTRICTION IS AN OBLIGATION NOT TO DO AN ACT OR
TAKE AN ACTION.  EACH SELLER, FOR THEMSELVES AND THEIR AFFILIATES, ACKNOWLEDGE
THAT THE FOREGOING OBLIGATION NOT TO DO AN ACT IS A MATERIAL INDUCEMENT FOR THE
PURCHASER TO ENTER INTO THIS AGREEMENT AND IS A NECESSARY, REASONABLE AND
APPROPRIATE RESTRICTION.

 

22

--------------------------------------------------------------------------------


 


(B)           GIVEN THE UNIQUE AND COMPETITIVE NATURE OF THE VIDEO POKER
INDUSTRY AND THE OPERATION OF TRUCK STOP FACILITIES, THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT THE RESTRICTIONS CONTAINED IN THIS SECTION 7.1 ARE
REASONABLE AND NECESSARY TO PROTECT THE TRUCK STOP FROM COMPETITION FOR WHICH IT
OTHERWISE HAS LITTLE OR NO ABILITY TO DEFEND ITSELF.  THE PARTIES HERETO FURTHER
ACKNOWLEDGE AND AGREE THAT THE RESTRICTIONS CONTAINED HEREIN DO NOT IMPOSE A
BURDEN UPON ONE PARTY WHICH IS NOT COMMENSURATE WITH THE RISK TO ANY OTHER
PARTY.


 


(C)           IF A COURT OF COMPETENT JURISDICTION DETERMINES THAT THE
RESTRICTIONS CONTAINED HEREIN ARE TOO RESTRICTIVE TO BE ENFORCED, IN WHOLE OR IN
PART, THIS PROVISION SHALL NOT BE INVALID, AND ALL PARTIES AGREE THAT THE COURT
SHALL MODIFY THE RESTRICTIONS CONTAINED HEREIN TO THE EXTENT NECESSARY TO PERMIT
THEIR ENFORCEMENT.


 


(D)           IN THE EVENT OF A BREACH OR THREATENED BREACH OF THE PROVISIONS OF
THIS SECTION, THE PURCHASER SHALL BE ENTITLED TO AN INJUNCTION RESTRAINING EACH
OF THE SELLERS FROM COMPETING AGAINST THE PURCHASER OR THE COMPANY OR FROM
RENDERING ANY SERVICES TO ANY PERSON, FIRM, CORPORATION, ASSOCIATION,
PARTNERSHIP OR OTHER ENTITY THAT IS COMPETING AGAINST THE PURCHASER.  NOTHING
CONTAINED IN THIS SECTION SHALL BE CONSTRUED AS PROHIBITING THE PURCHASER FROM
PURSUING ANY OTHER REMEDIES AVAILABLE FOR A BREACH OR THREATENED BREACH OF THE
RESTRICTIONS CONTAINED IN THIS SECTION, INCLUDING THE RECOVERY OF DAMAGES FROM
THE ANY OF THE SELLERS.

 


ARTICLE VIII

 

MISCELLANEOUS

 

8.1           Default.  If there is a default under this Agreement, a party not
in default shall give notice of the default to the party in default, and the
party in default shall have seven (7) calendar days from notice in which to cure
the default.  If any default cannot reasonably be cured within the seven (7) day
period following notice, the party in default shall have such additional time as
is reasonably required to cure the default, provided the party in default
diligently and continuously pursues all actions necessary to cure the default
and further provided that, in no case, shall the party in default have more than
fifteen (15) calendar days from notice in which to cure the default.

 

8.2           Specific Performance.  Each party shall have the right to enforce
this Agreement by specific performance.

 

8.3           Governing Law.  This agreement shall be governed by and construed
in accordance with the laws of the State.

 

8.4           Jurisdiction and Venue.  The exclusive jurisdiction and venue for
any disputes arising under this Agreement and any instruments or transactions
contemplated by this Agreement shall be the 14th Judicial District Court,
Calcasieu Parish, Louisiana.

 

23

--------------------------------------------------------------------------------


 

8.5           Notices. 

 


(A)           ALL COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE MAILED BY FIRST CLASS MAIL, POSTAGE PREPAID:


 

I.              IF TO SELLERS, AT:

 

Robert E. Christman and Louise C. Christman

809 Henrietta Lane

Lake Charles, Louisiana 70605

 

Roger L. Miller and Yvonne Leger Miller

6128 White Oak Drive

Lake Charles, Louisiana 70615

 

Copy to:

 

Joseph A. Delafield

A Professional Corporation

3401 Ryan Street, Suite 307

P.O. Box 4272

Lake Charles, LA 70606

Facsimile: (337) 477-4738

 

II.             IF TO PURCHASER, AT:

 

Gameco Holdings, Inc.

Attn: Stan Guidroz

c/o Jalou

1869 Mills Highway

Breaux Bridge, Louisiana 70517

Facsimile: 337-507-2280

 

Copy to:

 

Hahn Loeser & Parks LLP

3300 BP Tower

200 Public Square

Cleveland, Ohio 44114

Attn: Stanley R. Gorom III, Esq.

Facsimile: (216) 274-2460

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

24

--------------------------------------------------------------------------------


 


(B)           ANY NOTICE SO ADDRESSED, POSTAGE PREPAID, AND MAILED BY REGISTERED
OR CERTIFIED MAIL SHALL BE DEEMED TO BE GIVEN ON THE THIRD BUSINESS DAY AFTER
THE DATE IT IS MAILED.


 

8.6           Survival: Indemnification.

 


(A)           ALL WARRANTIES, REPRESENTATIONS AND COVENANTS MADE BY PURCHASER OR
BY SELLERS IN THIS AGREEMENT OR IN ANY CERTIFICATE OR OTHER INSTRUMENT DELIVERED
BY PURCHASER OR SELLERS UNDER THIS AGREEMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY SELLER OR PURCHASER, AS THE CASE MAY BE, AND SHALL SURVIVE
DELIVERY BY SELLERS TO PURCHASER OF THE SHARES OR THE PAYMENT BY PURCHASER TO
SELLERS OF THE PURCHASE PRICE OR THE TRACT B-2 PURCHASE PRICE, REGARDLESS OF ANY
INVESTIGATION MADE BY SELLERS OR PURCHASER OR ON SELLERS’ OR PURCHASER’S
BEHALF.  ALL STATEMENTS ON ANY CERTIFICATE OR OTHER INSTRUMENT DELIVERED
HEREUNDER SHALL CONSTITUTE WARRANTIES AND REPRESENTATIONS BY SELLERS OR
PURCHASER, AS THE CASE MAY BE.


 


(B)           SELLERS, JOINTLY AND SEVERALLY, SHALL INDEMNIFY, DEFEND AND HOLD
PURCHASER AND ITS SHAREHOLDERS, OFFICERS, DIRECTORS AND AGENTS HARMLESS FROM ALL
DAMAGES, LOSSES, CLAIMS, OBLIGATIONS, FEES, LIABILITIES AND EXPENSES, INCLUDING
REASONABLE COUNSEL FEES INCURRED IN LITIGATION OR OTHERWISE (“DAMAGES”)
ASSESSED, INCURRED, PAID OR SUSTAINED BY OR AGAINST THEM WITH RESPECT TO OR
ARISING OUT OF, DIRECTLY OR INDIRECTLY:


 

I.              THE FAILURE OF ANY REPRESENTATION OR WARRANTY MADE BY SELLERS IN
THIS AGREEMENT OR IN ANY SCHEDULE, EXHIBIT OR CERTIFICATE, DOCUMENT OR
INSTRUMENT DELIVERED PURSUANT TO THIS AGREEMENT TO BE TRUE AND CORRECT IN ALL
RESPECTS AS OF THE CLOSING DATE; AND

 

II.             THE FAILURE OF SELLERS TO PERFORM AND COMPLY IN ALL MATERIAL
RESPECTS WITH ALL AGREEMENTS, OBLIGATIONS AND CONDITIONS REQUIRED OF SELLERS
UNDER THIS AGREEMENT WHEN AND AS REQUIRED BY THIS AGREEMENT.

 


(C)           IF A SUIT OR ADMINISTRATIVE PROCEEDING IS BROUGHT AGAINST
PURCHASER OR ITS PARENTS, SUBSIDIARIES OR AFFILIATES AND/OR DIRECTORS, OFFICERS,
STOCKHOLDERS, MEMBERS, PARTNERS, AGENTS, SERVANTS, EMPLOYEES, SUCCESSORS OR
ASSIGNS OR EACH OR ANY OF THEM (EACH, AN “INDEMNIFIED PARTY”) TO RECOVER FOR OR
ON ACCOUNT OF ANY LIABILITY FOR WHICH SELLERS ARE RESPONSIBLE UNDER THIS
AGREEMENT AND/OR LAW OR AS A RESULT OF A BREACH BY ANY SELLER OF THIS AGREEMENT,
SELLERS SHALL APPEAR AND DEFEND THAT SUIT OR ADMINISTRATIVE PROCEEDING AT
SELLERS’ SOLE COST AND EXPENSE (INCLUDING, BUT NOT LIMITED TO, COURT COSTS AND
ATTORNEY FEES AND EXPENSES) AND SHALL PAY ANY JUDGMENT (OR SETTLEMENT IN LIEU
THEREOF) THAT MAY BE ENTERED AGAINST ONE OR MORE OF THE INDEMNIFIED PARTY, AS
THE CASE MAY BE.  IF, IN AN INDEMNIFIED PARTY’S REASONED OPINION, IT BECOMES
NECESSARY FOR THE INDEMNIFIED PARTY TO DEFEND ITSELF IN A SUIT OR ADMINISTRATIVE
PROCEEDING, SELLERS SHALL PAY ALL COURT COSTS, ATTORNEY FEES AND EXPENSES AND
OTHER EXPENSES INCURRED BY THE INDEMNIFIED PARTY.

 

8.7           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon Sellers and Purchaser and the successors and assigns of
each of them.  Sellers shall not assign any or all of their rights or
obligations under this Agreement without the prior written consent of Purchaser
or its successors and assigns, as the case may be.  Purchaser and its

 

25

--------------------------------------------------------------------------------


 

successors and assigns shall not assign its rights or obligations under this
Agreement without Sellers’ prior written consent except that Purchaser without
Sellers’ prior written consent may assign its rights and obligations under this
Agreement to any Person who purchases the part of the Shares owned by the
Purchaser and except that the Purchaser and its successors and assigns may
assign their rights and obligations under this Agreement without Sellers’ prior
written consent to any Person that acquires all or substantially all of the
Company’s assets.  If, pursuant to the requirements in this Section 8.7,
Purchaser assigns its rights and obligations under this Agreement without
Sellers’ prior written consent, Purchaser shall not be responsible for any
failure of the assignee to satisfy the obligations assigned.  If consent to an
assignment is required and if consent is given, the party giving the consent
shall specify whether the party or parties assigning his, its or their rights
under this Agreement shall or shall not continue to be responsible for any
failure of the assignee to satisfy the obligations assumed.

 

8.8           Entire Agreement; Amendment and Waiver.  This Agreement
constitutes the entire understanding of the parties hereto and supersedes all
prior agreements or understandings with respect to the subject matter hereof
between the parties.  This Agreement may not be amended, and the observance of
any term of this Agreement may not be waived, without Purchaser’s or Sellers’
prior written consent, as the case may be.  Unless expressly provided otherwise
in the Agreement, no act, delay, omission or course of dealing on the part of
any party hereto in exercising any right, power or remedy hereunder shall
operate as, or be construed as, as a waiver or otherwise prejudice such party’s
rights, powers and remedies under this Agreement.

 

8.9           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original copy, and all of
which together shall constitute one agreement binding on the parties hereto.

 


8.10         ADDITIONAL INSTRUMENTS AND INFORMATION.  ALL PARTIES AGREE AND
OBLIGATE THEMSELVES TO PROMPTLY EXECUTE ANY ADDITIONAL DOCUMENTS AND INSTRUMENTS
AND TAKE ANY OTHER ACTIONS NECESSARY AND PROPER FOR THE COMPLETE AND EXPEDITIOUS
IMPLEMENTATION AND SATISFACTION OF THE PROVISIONS AND INTENT OF THIS AGREEMENT. 
IN ADDITION, EACH SELLER AGREES THAT DURING AND SUBSEQUENT TO THE SALE
TRANSACTION, EACH SELLER SHALL HAVE A CONTINUING DUTY TO SUPPLY SUCH INFORMATION
AND DOCUMENTATION AND TO PERFORM SUCH ACTS AS MAY BE REQUIRED BY ANY FEDERAL,
STATE OR LOCAL AUTHORITY OR THE LIQUOR AND GAMING LAWS OF THE STATE OF
LOUISIANA.


 


8.11         MUTUAL NEGOTIATION.  SELLERS AND PURCHASER AGREE THEY HAVE
PARTICIPATED JOINTLY IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT AND, IF
THERE IS AN AMBIGUITY OR QUESTION OF INTENT OR QUESTION OF INTERPRETATION
CONCERNING THIS AGREEMENT, THIS AGREEMENT SHALL BE CONSTRUED AS HAVING BEEN
JOINTLY NEGOTIATED AND DRAFTED BY ALL PARTIES WITHOUT THE CREATION OF ANY BURDEN
OF PROOF FAVORING OR DISFAVORING ANY PARTY THAT AROSE FROM THE NEGOTIATION AND
DRAFTING OF THIS AGREEMENT.


 


8.12         SEVERABILITY.  EACH PROVISION OF THIS AGREEMENT SHALL BE CONSIDERED
SEVERABLE AND, AND IF FOR ANY REASON ANY PROVISION WHICH IS NOT ESSENTIAL TO THE
EFFECTUATION OF THE BASIC PURPOSES OF THE AGREEMENT IS DETERMINED TO BE INVALID
AND CONTRARY TO ANY EXISTING OR FUTURE LAW, THAT INVALIDITY

 

26

--------------------------------------------------------------------------------


 


SHALL NOT IMPAIR THE OPERATION OF, OR AFFECT, THOSE PROVISIONS OF THE AGREEMENT
THAT ARE VALID, PROVIDED THE VALID PROVISIONS REMAINING RESULT IN AN EQUITABLE
AGREEMENT.


 


8.13         FORCE MAJURE.  ANY TIME PERIOD OR OBLIGATION TO TIMELY PERFORM
IMPOSED UPON ANY PARTY HEREUNDER SHALL BE EXTENDED AS NECESSARY WHEN PERFORMANCE
OF SUCH OBLIGATION(S) IS RENDERED IMPOSSIBLE OR UNREASONABLY DIFFICULT AS A
RESULT OF ANY ACTS OF GOD, WAR, LABOR STRIKES OR UNREST, WEATHER, ACTS OF
TERRORISM, GENERAL DISRUPTIONS TO THE ECONOMY OR DAY-TO-DAY OPERATIONS OF THE
GOVERNMENT OF THE PARISH OF CALCASIEU, THE STATE OF LOUISIANA OR THE UNITED
STATES OF AMERICA WHICH MAKE CONDUCTING GENERAL BUSINESS UNREASONABLY DIFFICULT
OR IMPOSSIBLE.


 


8.14         LEGAL FEES.  FOLLOWING THE CLOSING, IN ANY ACTION BY ONE PARTY TO
THE AGREEMENT AGAINST THE OTHER PARTY TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT
AND/OR ANY INSTRUMENT CONTEMPLATED BY THIS AGREEMENT, THE LOSING PARTY SHALL
REIMBURSE THE PREVAILING PARTY FOR THE REASONABLE AND VERIFIABLE ATTORNEY FEES
AND FOR THE COSTS AND EXPENSE INCURRED BY THE PREVAILING PARTY IN ENFORCING ITS
RIGHTS AND REMEDIES UNDER THIS AGREEMENT.


 


8.15         CLOSING COSTS.  EXCEPT AS PROVIDED OTHERWISE HEREIN, EACH PARTY
SHALL BE RESPONSIBLE FOR ITS OWN CLOSING COSTS AND FEES.


 


8.16         GENDER AND PLURALS.  WHENEVER REQUIRED BY THE CONTEXT OF THIS
AGREEMENT, THE MASCULINE GENDER SHALL INCLUDE THE FEMININE AND NEUTER GENDERS,
AND VICE-VERSA, AND THE SINGULAR SHALL INCLUDE THE PLURAL AND VICE-VERSA.


 


8.17         PARAGRAPH AND SECTION HEADINGS.  THE HEADINGS OF THE SECTIONS OF
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE A PART THEREOF.


 


8.18         RESOLUTORY CONDITION.  SELLERS AND PURCHASER ACKNOWLEDGE AND AGREE
THAT IT IS NOT THEIR INTENT TO CREATE A VENDOR’S LIEN, MORTGAGE OR RESOLUTORY
CONDITION IN THIS AGREEMENT AND THAT, IF ONE IS CREATED, IT IS HEREBY RELEASED,
RELINQUISHED, RENOUNCED AND WAIVED.


 


8.19         INCORPORATION.  ANY AND ALL SCHEDULES, EXHIBITS OR OTHER DOCUMENTS
REFERRED TO HEREIN OR ATTACHED HERETO ARE INCORPORATED HEREIN AS IF FULLY
REWRITTEN IN THIS AGREEMENT.


 


8.20         EMPLOYEE CONTACT AND COMMUNICATION.  PURCHASER AGREES THAT, WITH
THE EXCEPTION OF THE TRUCK STOP’S MANAGER AND BOOKKEEPER, THE PURCHASER WILL NOT
CONTACT ANY EMPLOYEE OF THE TRUCK STOP WITHOUT THE PRIOR ORAL PERMISSION OF ANY
ONE OF THE SELLERS.  BOTH PARTIES AGREE THAT THEY WILL NOT DISCLOSE THE PURCHASE
PRICE TO ANY THIRD-PARTY WITHOUT THE PRIOR CONSENT OF THE OTHER PARTY, EXCEPTING
ONLY DISCLOSURES: (I) AS MAY BE REQUIRED FOR THE PURPOSE OF REPORTING ANY TAXES
ARISING AS A RESULT HEREOF; (II) TO ANY AND ALL GOVERNMENTAL AUTHORITIES,
INCLUDING ANY AND ALL STATE GAMING OR OTHER REGULATORS; AND (III) TO ANY AND ALL
AGENTS OR EMPLOYEES OF ANY PARTY HERETO, INCLUDING ACCOUNTANTS, ATTORNEYS,
LENDERS, INVESTMENT BANKERS, TITLE AGENTS OR OTHER SIMILAR PARTIES.

 

27

--------------------------------------------------------------------------------


 

THUS DONE AND PASSED on the 12th day of December, 2005, at the City of Lake
Charles, State of Louisiana, the undersigned parties having affixed its
signature in the presence of me, Notary, and the undersigned competent
witnesses, after due reading of the whole.

 

WITNESSES:

SELLERS:

 

 

/s/ Rebecca A. Hughes

 

/s/ Roger L. Miller, Sr.

 

ROGER L. MILLER, SR., Seller

 

 

/s/ Brenda Delafield

 

/s/ Yvonne Leger Miller

 

YVONNE LEGER MILLER, Seller

 

 

 

/s/ Robert E. Christman

 

ROBERT E. CHRISTMAN, Seller

 

 

 

/s/ Louise C. Christman

 

LOUISE C. CHRISTMAN, Seller

 

 

 

/s/ Joseph A. Delafield

 

 

NOTARY PUBLIC

 

THUS DONE AND PASSED on the        day of December, 2005, at the City of Lake
Charles, State of Louisiana, the undersigned parties having affixed its
signature in the presence of me, Notary, and the undersigned competent
witnesses, after due reading of the whole.

 

 

 

WITNESSES:

JALOU II, INC:

 

 

/s/ Rebecca A. Hughes

 

By:

/s/ Stan Guidior, Authorized Rep.

 

Jeffery P. Jacobs, Authorized Officer

 

 

/s/ Brenda Delafield

 

 

 

 

 

/s/ Joseph A. Delafield

 

 

NOTARY PUBLIC

 

28

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

1.

 

Schedule 1.3

 

Acquired Assets

2.

 

Schedule 1.4

 

Adverse Effects of Hurricane Rita

3.

 

Schedule 1.17

 

Excluded Assets

4.

 

Schedule 1.18

 

Excluded Liabilities

5.

 

Schedule 1.23

 

Listed Devices

6.

 

Schedule 2.2

 

Tract B-2 Permitted Encumbrances

7.

 

Schedule 3.1(d)

 

Ownership of Shares

8.

 

Schedule 3.5

 

Permits

9.

 

Schedule 3.7

 

Financial Statements

10.

 

Schedule 3.8

 

Absence of Certain Developments

11.

 

Schedule 3.9

 

Compliance with Laws

12.

 

Schedule 3.10

 

Pending/Threatened Actions

13.

 

Schedule 3.11

 

Undisclosed Liabilities

14.

 

Schedule 3.12

 

List of Employees

15.

 

Schedule 3.13

 

Employee Benefits

16.

 

Schedule 3.14

 

Title to Assets

17.

 

Schedule 3.17

 

Environmental Matters

18.

 

Schedule 3.17(b)

 

Authorizations

19.

 

Schedule 3.17(c)

 

Orders

20.

 

Schedule 3.17(b)

 

UST/AST

21.

 

Schedule 3.18

 

Insurance

 

 

 

 

 

A.

 

 

 

Easement

B.

 

 

 

Tract A and Tract B-2

C.

 

 

 

Act of Cash Sale

D.

 

 

 

Legal Opinion

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Easement]

 

 STATE OF LOUISIANA

 

PARISH OF CALCASIEU

 

SERVITUDE/EASEMENT

 

BE IT KNOWN, that, before the undersigned Notary(ies) Public in the State of
Louisiana, and in the presence of the undersigned competent witnesses,
personally came and appeared:

 

                      , having an address at
                                         (“Grantor”), in favor of FUEL STOP 36,
INC.,  a Louisiana limited liability company, having an address at 108 N.
Highway 397, Lake Charles, Louisiana 70616 (“Grantee”).

 

Each of whom did execute this Servitude/Easement (the “Easement”) this       day
of                     , 2005 (“Easement Date”).

 

RECITALS

 

a.             Grantor is the owner of certain real property upon which is
situated an access street named “Wright Road” with its eastern most terminus at
Opelousas Street in the City of Lake Charles, Parish of Calcasieu, State of
Louisiana (the “Roadway”);

 

b.             Grantee is the owner of certain real property located adjacent to
the Roadway in the City of Lake Charles, Parish of Calcasieu, State of Louisiana
(the “Grantee’s Property”); and

 

c.             The Roadway and the Grantee’s Property are identified on Exhibit
A attached hereto and incorporated by this reference herein.

 

NOW, THEREFORE, in consideration of ten and no/100 dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.             Incorporation of recitals.  The foregoing recitals are
incorporated herein as if fully rewritten herein.

 

 2.            Grant of access, ingress and egress easement.  Grantor does
hereby give, grant, bargain, sell, release and convey to Grantee, its successors
and assigns forever, the perpetual non-exclusive right to move pedestrian and
vehicular traffic over, on and across the Roadway, including semi-tractor
trailers and any other vehicles.

 

3.                                       Repair of Easement.  Grantor and
Grantee shall mutually agree upon the extent, type and nature of any repairs and
maintenance needed to the Easement Area on the Roadway (as identified on Exhibit
A).  Grantee will be responsible for no more than one-half (1/2) of the costs of
all such agreed upon repairs and/or maintenance.

 

4.                                       Limitation on Grant.  This Easement
does not contain and grants to Grantee no rights to the subsurface of any
easement area, all such rights and privileges being expressly reserved to the
Grantor.

 

5.                                       Not a Public Dedication.  Nothing
contained herein shall be deemed to be a gift or dedication of any portion of
any easement area to the general public or for the benefit of the general public
or for any public purpose whatsoever, it being the intention of the Grantor that
this Easement shall be strictly limited to and for the purposes herein
expressed.

 

6.                                       Successors.  The terms, covenants and
provisions of this Easement shall extend to and be binding upon the respective
heirs, personal representatives, administrators, executors, beneficiaries,
successors and assigns, as applicable, of Grantor and Grantee.  The parties
agree that the easements, covenants, conditions and terms hereof are intended to
and shall run with the land and shall benefit the Grantee’s Property and burden

 

30

--------------------------------------------------------------------------------


 

the Grantor’s Property.

 

7.                                       Representations or Warranties.  Grantor
does hereby represent and warrant to the Grantee that it is well seized of the
Grantor’s Property and have full, right, title and interest in the same and full
right, title and power to grant the easements described herein.

 

8.                                       Notices.  All notices, requests,
demands and other communications hereunder shall be in writing and shall be
deemed given: (i) if personally delivered; (ii) three (3) days after being
placed in the United States’ mail, certified, return receipt requested; or (iii)
one (1) day after being placed for delivery with a nationally recognized
overnight courier, in each case addressed to the addresses first above written.

 

9.                                       Mutual Indemnification.

 

(a)           Grantor does herewith indemnify, defend and hold harmless Grantee
from any and all claims, expenses, losses, causes of action or liabilities it
may suffer as a result of the use of the Easement Area by Grantor or any of
their employees, agents, customers or invitees, including the occupants of the
industrial park located to the West of the Easement Area.

 

(b)           Grantee does herewith indemnify, defend and hold harmless Grantor
from any and all claims, expenses, losses, causes of action or liabilities they
may suffer as a result of the use of the Easement Area by Grantee or any of its
employees, agents, customers or invitees.

 

10.                                 If any portion of this Easement or any
provision herein shall be found to be invalid or unenforceable, the remaining
provisions shall continue to be fully effective and enforceable and the Grantor
do hereby consent to the modification hereof, in any manner as a court may deem
necessary, to preserve the grant of easements contained herein.

 

THUS DONE AND PASSED on the           day of                             , 2005,
at the City of                          , Parish of
                                    , State of
                                   , the undersigned party having affixed her
signature in the presence of me, Notary, and the undersigned competent
witnesses, after due reading of the whole.

 

WITNESSES:

GRANTOR:

 

 

 

 

 

 

 

By:

 

 

 

                                           

,

President

 

 

 

 

 

 

 

 

 

 

 

 

NOTARY PUBLIC

 

31

--------------------------------------------------------------------------------


 

THUS DONE AND PASSED on the               day of                          ,
2005, at the City of                            , Parish of
                                  , State of                        , the
undersigned party having affixed her signature in the presence of me, Notary,
and the undersigned competent witnesses, after due reading of the whole.

 

WITNESSES:

GRANTEE:

 

FUEL STOP 36, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

,

Manager

 

 

 

 

 

 

 

 

 

 

 

 

NOTARY PUBLIC

 

This Instrument prepared by and after
recording please return to:

 

Stanley R. Gorom III, Esq.

Hahn Loeser & Parks LLP

3300 BP Tower

200 Public Square

Cleveland, Ohio 44114

Phone: (216) 274-2461

 

32

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Survey of Tract A and Tract B-2]

 

33

--------------------------------------------------------------------------------


 

EXHIBIT C

 

STATE OF LOUISIANA

 

PARISH OF CALCASIEU

 

ACT OF CASH SALE OF IMMOVABLE PROPERTY

 

BE IT KNOWN, that, before the undersigned Notary(ies) Public in the State of
Louisiana, and in the presence of the undersigned competent witnesses,
personally came and appeared:

 

ROBERT E. CHRISTMAN, a resident of the State of Louisiana, and whose mailing
address is declared to be 108 N. Highway 397, Lake Charles, Louisiana 70616, and

 

LOUISE C. CHRISTMAN, a resident of the State of Louisiana, and whose mailing
address is declared to be 108 N. Highway 397, Lake Charles, Louisiana 70616,

 

(ROBERT E. CHRISTMAN and LOUISE C. CHRISTMAN are collectively, the “Seller”),

 

who declared that for and in consideration of the sum of                     
Dollars ($                 ), and other good and valuable consideration, in cash
paid, the receipt and sufficiency of which are hereby acknowledged by the
Seller, Seller does hereby grant, bargain, sell, convey, transfer, assign,
deliver, and set over with full guarantee and with full warranty of title, and
with subrogation to all rights and actions of warranty against all previous
owners that Seller may otherwise have, unto:

 

FUEL STOP 36, INC., a corporation of the State of Louisiana, domiciled and with
its principal place of business in the Parish of Calcasieu, with federal tax
identification number                  , and whose mailing address is declared
to be                                                       , hereinafter
referred to as “Purchaser”,

 

purchasing and accepting for itself, its successors and assigns, and
acknowledging the delivery and possession thereof, the following described
property, with all of its component parts, including all rights, ways,
privileges, servitudes and appurtenances thereto belonging, to-wit:

 

COMMENCE AT THE INTERSECTION OF THE WEST RIGHT-OF-WAY LINE OF LA. HWY 397 AND
THE NORTH RIGHT-OF-WAY LINE OF THE SOUTHERN PACIFIC RAILROAD THENCE ALONG THE
SAID NORTH RIGHT-OF-WAY LINE N88°58’45”W A DISTANCE OF 199.60 FEET TO THE POINT
OF BEGINNING; THENCE FROM THE POINT OF BEGINNING CONTINUE ALONG THE NORTH
RIGHT-OF-WAY LINE OF THE SOUTHERN PACIFIC RAILROAD N88°58’45”W A DISTANCE OF
399.30 FEET TO A POINT AND CORNER; THENCE N00°58’21”E A DISTANCE OF 260.00 FEET
TO A POINT AND CORNER; THENCE S89°01’39”E A DISTANCE OF 10.00 FEET TO A POINT
AND CORNER; THENCE N00°58’21”E A DISTANCE OF 43.77 FEET TO A POINT AND CORNER;
THENCE S88°58’45”W A DISTANCE OF 225.26 FEET TO A POINT AND CORNER; THENCE ALONG
AN ARC OF A CURVE TO THE LEFT 86.39 FEET HAVING A RADIUS OF 55.00 FEET AND A
LONG CHORD THAT BEARS N46°01’15”E A DISTANCE OF 77.78 FEET TO A POINT AND
CORNER; THENCE N01°01’15”E A DISTANCE OF 286.23 FEET TO THE SOUTH RIGHT-OF-WAY
LINE OF WRIGHT RD. AND CORNER; THENCE ALONG SAID SOUTH RIGHT-OF-WAY LINE
S88°58’45”E A DISTANCE OF 109.30 FEET TO A POINT AND CORNER; THENCE LEAVING SAID
SOUTH RIGHT-OF-WAY LINE S01°01’15”W A DISTANCE OF 645.00 FEET TO THE POINT OF
BEGINNING CONTAINING WITHIN SAID BOUNDS 3.647 ACRES MORE OR LESS BEING MORE
FULLY SHOWN HEREON.

 

TO HAVE AND TO HOLD the above described property unto the said Purchaser, the
Purchaser’s successors and assigns, forever. The taxes for the above described
property shall be prorated as of the date of

 

34

--------------------------------------------------------------------------------


 

transfer and the Seller declares that all taxes due and eligible on the property
herein sold through the calendar year prior to the date of transfer have been
timely paid by the Seller.  Subject to the proration, the Purchaser shall be
responsible for remitting the taxes for the calendar year in which the above
described property shall transfer and all future taxes as they shall become due
and payable.

 

The Seller hereby declares that the property herein conveyed has not been
heretofore alienated by the said Seller and that as of the Closing there shall
be no mortgages, liens or encumbrances of record against the said property.

 

The Seller declares that in the federal, state or local courts there are no
judgments, general or particular, of record against the said property.

 

The Seller hereby agrees to deliver possession of the above described property
to the Purchaser on even date herewith.

 

All parties signing the within instrument, whether as parties or as witnesses,
have declared themselves to be of full legal capacity.

 

All agreements and stipulations herein and all of the obligations assumed herein
shall inure to the benefit of and be binding upon the successors and assigns of
the respective parties, and the Purchaser, its successors and assigns shall have
and hold the above described property in full ownership forever.

 

No title examination has been requested of or performed by me, Notary.   The
title description is provided by the parties, and the Notary appears solely and
only for the purpose of notarizing this document.

 

Both parties agree and obligate themselves to promptly execute any additional
acts, documents and/or instruments necessary and proper for the complete and
expeditious implementation and satisfaction of the provisions and intent of this
Act of Cash Sale.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Act of Cash Sale.  In the event any ambiguity or questions of intent or
interpretation arise, this Act of Cash Sale shall be construed as if jointly
drafted by the parties and no presumption or burden of proof shall arise
favoring any of the parties by virtue of authorship of any of the provisions of
this Act of Cash Sale.

 

In the event of a default of any condition or obligation of this Act of Cash
Sale on the part of any of the parties hereto which results in the institution
of any legal proceeding, the non-prevailing party shall pay to the prevailing
party of the litigation all reasonable costs and expenses of the legal
proceeding, and any appeal there from, including attorney’s fees.

 

No change or modification hereof shall be valid or binding unless the same is in
writing and signed by the party intended to be bound.  No waiver of any
provisions of this Act of Cash Sale shall be valid unless the same is in writing
and signed by the party against whom such waiver is sought to be enforced;
moreover, no valid waiver of any provisions of this Act of Cash Sale at any time
shall be deemed a waiver of any other provision of this Act of Cash Sale at such
time, nor will it be deemed a valid waiver of such.

 

No determination by any court, governmental body or otherwise that any provision
of this Act of Cash Sale or any amendment hereof is invalid or unenforceable in
any instance shall affect the validity or enforceability of (a) any other
provision thereof, or (b) that provision in any circumstance not controlled by
the determination. Each such provision shall be valid and enforceable to the
fullest extent allowed by, and shall be construed wherever possible as being
consistent with, applicable law.

 

All questions concerning the construction, validity, and interpretation of this
Act of Cash Sale and the performance of the obligations imposed hereby shall be
governed by the laws of the State of Louisiana.

 

35

--------------------------------------------------------------------------------


 

The parties do not intend, nor shall this Act of Cash Sale be construed as,
creating any resolutory conditions, vender’s lien(s), or stipulation pour autri
and if any of the foregoing are deemed created by this instrument the same are
herewith waived by the parties hereto.

 

THUS DONE AND PASSED on the               day of                             ,
2005, at the City of                        , Parish of
                                     , State of                            , the
undersigned party having affixed her signature in the presence of me, Notary,
and the undersigned competent witnesses, after due reading of the whole.

 

 

WITNESSES:

 

 

 

 

 

 

 

 

 

Robert E. Christman

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTARY PUBLIC

 

THUS DONE AND PASSED on the             day of
                                      , 2005, at the City of
                           , Parish of
                                            , State of
                                        , the undersigned party having affixed
her signature in the presence of me, Notary, and the undersigned competent
witnesses, after due reading of the whole.

 

WITNESSES:

 

 

 

 

 

 

 

 

 

Louise C. Christman

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTARY PUBLIC

 

36

--------------------------------------------------------------------------------


 

THUS DONE AND PASSED on the                    day of
                                 , 2005, at the City of
                               , Parish of
                                     , State of
                                , the undersigned party having affixed her
signature in the presence of me, Notary, and the undersigned competent
witnesses, after due reading of the whole.

 

WITNESSES:

PURCHASER:

 

 

FUEL STOP 36, INC.

 

 

 

 

By:

 

 

 

 

, Manager

 

 

 

 

 

 

 

 

 

 

 

 

NOTARY PUBLIC

 

37

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Legal Opinion]

 

[Letterhead]

 

                               , 2005

 

JALOU II, INC.

1869 Mills Highway

Breaux Bridge, Louisiana 70517

 

Re:          Purchase Agreement, dated as of November      , 2005

 

Ladies and Gentlemen:

 

We have acted as counsel for Fuel Stop 36, Inc., a Louisiana corporation (the
“Company”), Roger L. Miller, Yvonne Ledger Miller, Robert E. Christman and
Louise C. Christman (Roger L. Miller, Yvonne Ledger Miller, Robert E. Christman
and Louise C. Christman are collectively, the “Sellers”) in connection with the
transactions contemplated by the Purchase Agreement, dated December    , 2005
(the “Agreement”), by and among the Company, the Sellers and JALOU II, INC., or
its designee, a Louisiana corporation (the “Purchaser”).   Capitalized terms
used but not defined herein are used as defined in the Agreement.

 

In rendering the opinions set forth herein, we have examined originals or
copies, certified or otherwise identified to our satisfaction, of (i) the
Agreement and certain of the other Transaction Documents as listed on Exhibit A
(attached hereto and incorporated herein by reference) and referred to
collectively as the “Transaction Documents,” (ii) such company records and other
agreements, documents and instruments necessary to give the opinions set forth
below and (iii) such certificates or comparable documents of public officials
and officers and representatives of the Company and Sellers, as the case may be,
and we have made such inquiries of such officers and representatives and
considered such matters of law as we have deemed appropriate.

 

In all cases, we have assumed the genuineness of signatures on all documents
except those of the Company and the Sellers, the legal competence of each person
signing on behalf of each party, the authenticity and completeness of documents
submitted to us as originals and the conformity to authentic original documents
of documents submitted to us as copies.  As to the opinions expressed in Section
7 below, only, we have entirely relied upon certificates of Officers of the
Company originals of which are attached hereto (the “Certificates”).  We have no
independent knowledge of any information, circumstances or set of facts that
would cause us to question the veracity of the information contained in the
Certificates.

 

Based upon the foregoing, we are of the opinion, as of the date hereof, that:

 

1.               The Company is duly organized, validly existing and in good
standing under the laws of the State of Louisiana, with all requisite corporate
power and authority to own its properties and to conduct business as described
in the Agreement.  The Company is duly qualified to carry on its business as
currently being conducted in each jurisdiction where such qualification is
required, including, but not limited to the State of Louisiana.

 

2.               The Agreement has been duly authorized, executed and delivered
by the Company and the Sellers, and the Agreement constitutes the legal, valid
and binding obligations of the Company and the Sellers, enforceable against each
of them in accordance with its terms, subject as to enforceability to applicable
bankruptcy,

 

38

--------------------------------------------------------------------------------


 

insolvency, reorganization, moratorium, liquidation or similar laws in effect
from time to time relating to or affecting the enforcement of the rights of
creditors generally.

 

3.               The execution and delivery by the Company and the Sellers of
the Agreement and the performance of their obligations there under will not, as
applicable, (a) result in the violation of any Louisiana corporate or federal or
state securities statutes or regulations, or any order or decree known to us to
have been issued by any court or governmental authority which is binding upon
the Company or the Sellers or any of their respective property, or (b) conflict
with or result in a breach or violation of any of the terms or provisions of the
Company’s Articles of Incorporation or Bylaws or violate, conflict with or
result in a breach or termination of, or otherwise give any Person additional
rights or compensation under, or the right to terminate or accelerate, or
constitute (with notice or lapse of time, or both) a default under the terms of
any material agreement or instrument to which the Company or the Sellers is a
party or by which any of the Company’s assets or properties are bound or result
in creation of a lien upon any of the properties or assets of the Company, under
any agreement of the Company or the Sellers.

 

4.               The authorized capital stock of the Company consists of:
                      of Common Stock, without par value (the “Common Stock”),
of which                       will be issued and outstanding (the “Shares”)
upon the sale of the shares to the Purchaser in accordance with the terms and
conditions of the Agreement.  The Shares are duly authorized, validly issued,
fully paid and non-assessable and are not subject to any pre-emptive rights
under the laws of Louisiana, the Articles of Incorporation and Bylaws of the
Company or under any agreement to which the Company or any of the Sellers are a
party.  The Sellers are each the legal, beneficial and record owner of all the
issued and outstanding shares of Common Stock of the Company, free and clear of
any lien, encumbrance or claim, and prior to the sale of the Shares, the Sellers
are the sole shareholders of the Company.

 

5.               The Shares have been duly authorized for sale to the Purchaser
pursuant to the Agreement and, when issued and delivered by the Sellers pursuant
to the Agreement against payment of the consideration therefor as provided
therein, will be duly authorized, validly issued, fully paid and
non-assessable.  After delivery of the Shares to Purchaser, the Purchaser will
be the sole shareholder of the Company.

 

6.               The sale of the Shares as contemplated by the Agreement is not
subject to any statutory or contractual preemptive rights.  There are no
outstanding options, warrants or other rights, agreements or obligations calling
for the issuance of Common Stock.

 

7.               No actions, suits, claims or proceedings against the Company
other the Sellers are pending nor are any actions, suits, proceedings or claims
threatened, that if adversely determined would, either in any single case or in
the aggregate, question the validity of or prevent the consummation of the
transactions contemplated by the Agreement or have a Material Adverse Effect on
the financial conditions, properties or operations of the Company.

 

8.               Please note that no title examination of the Company’s or the
Sellers’ assets has been requested of or performed by the undersigned.

 

9.               This opinion letter is given solely to the Purchaser and its
designee and may be relied upon only by the Purchaser and its designees and may
not be relied upon by any other party or entity, except for the Purchaser’s
lender, for any purpose whatsoever.  This opinion letter may not be quoted,
circulated or published without the prior written consent of the issuer, except
among the Purchaser’s officers, agents, lender and representatives and as
necessary to enforce the terms of this opinion letter or the Agreement.  The
opinions stated herein are made as of the date hereof, and we assume no
obligation to advise you of any changes to the foregoing.

 

Very truly yours,

 

39

--------------------------------------------------------------------------------